








LEASE AGREEMENT
LIBERTY PROPERTY LIMITED PARTNERSHIP
Landlord
AND
ZULILY, INC.
Tenant
AT
10 Emery Street
Bethlehem, Pennsylvania 18018









--------------------------------------------------------------------------------




LEASE AGREEMENT
INDEX
§ Section
Page
1. Basic Lease Terms and Definitions
1
2. Premises
2
3. Use
2
4. Term; Possession
2
5. Rent; Taxes
2
6. Operating Expenses
3
7. Utilities
3
8. Insurance; Waivers; Indemnification
4
9. Maintenance and Repairs
5
10. Compliance
5
11. Signs
6
12. Alterations
6
13. Mechanics’ Liens
7
14. Landlord’s Right of Entry
7
15. Damage by Fire or Other Casualty
7
16. Condemnation
8
17. Quiet Enjoyment
8
18. Assignment and Subletting
9
19. Subordination; Mortgagee’s Rights
9
20. Tenant’s Certificate; Financial Information
10
21. Surrender
10
22. Defaults - Remedies
11
23. Tenant’s Authority
13
24. Liability of Landlord
14
25. Miscellaneous
14
26. Notices
15
27. Security Deposit
15
28. Construction of the Building and the Tenant Improvements.
15
29. Options to Renew.
18
30. Parking.
19
31. Brokers.
19














i



--------------------------------------------------------------------------------




THIS LEASE AGREEMENT is made by and between LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”), and ZULILY, INC.,
a corporation organized under the laws of Delaware (“Tenant”), and is dated as
of the date on which this Lease has been fully executed by Landlord and Tenant.
1.Basic Lease Terms and Definitions.
(a)    Premises: Consisting of that certain lot or plot of land located at 10
Emery Street, Bethlehem, Pennsylvania 18018 (the “Land”), as shown on Exhibit
“A” attached hereto, and all improvements located or to be located thereon,
including the Building.
(b)    Building: That certain industrial building to be located on the Land
containing approximately 800,250 rentable square feet.
    
(c)    Term: Eighty-Six (86) months (plus any partial month from the
Commencement Date until the first day of the next full calendar month during the
Term).
(d)    Commencement Date: The earlier of (i) December 31, 2014, or (ii) the date
Tenant takes possession of the Premises for the conduct of Tenant’s business.
(e)    Expiration Date: The last day of the Term.
(f)    Minimum Annual Rent: Payable in monthly installments as follows:
Month of Term
Annual
Monthly
1-2
------------
$310,096.88
3-14
$3,721,162.50
$310,096.88
15-26
$3,795,585.75
$316,298.81
27-38
$3,871,497.47
$322,624.79
39-50
$3,948,927.41
$329,077.28
51-62
$4,027,905.96
$335,658.83
63-74
$4,108,464.08
$342,372.01
75-86
$4,190,633.36
$349,219.45



*The foregoing notwithstanding, Minimum Annual Rent (but not Operating Expense
payments) shall be abated for the first two full calendar months of the Term. If
this Lease or Tenant’s right to possess the Premises is terminated on account of
a Tenant default, then Landlord shall be entitled to recover from Tenant (in
addition to all other rights and remedies available to Landlord) the unamortized
portion of all abated Minimum Annual Rent. Landlord’s management and
administrative fee shall not be reduced on account of any abatement in Minimum
Annual Rent, and any Minimum Annual Rent abatement shall be disregarded for
purposes of calculating any management and administrative fee based on a
percentage of rental revenues.


(g)    Annual Operating Expenses: $562,575.75, payable in monthly installments
of $46,881.31, subject to adjustment as provided in this Lease.
(h)    Tenant’s Share: 100.00% (also see Definitions).
(i)    Use: Warehouse, distribution and storage, together with appurtenant
offices and photography studio.
(j)    Security Deposit: $0.00.
(k)    Addresses For Notices:

1



--------------------------------------------------------------------------------




Landlord:
Liberty Property Limited Partnership
Tenant:
zulily, inc.
 
74 West Broad Street, Suite 530
 
2601 Elliott Avenue, Suite 200
 
Bethlehem, PA 18018
 
Seattle, WA 98121
 
Attn: Senior Vice President /City Manager
 
Attn: Bob Spieth
 
 
 
 
 
 
 
 
 
 
With a copy to:
 
 
 
 
zulily, inc.
 
 
 
 
2601 Elliott Avenue, Suite 200
 
 
 
 
Seattle, WA 98121
 
 
 
 
Attn: General Counsel

(l)    Guarantor: Not required.
(m)    Additional Defined Terms: See Rider 1 for the definitions of other
capitalized terms.
(n)    Contents: The following are attached to and made a part of this Lease:
Rider 1 – Additional Definitions    
Rider 2 – Maintenance and Repair Responsibilities    
Exhibits:    “A” – Plan showing Premises & Parking Area
“B” – Building Rules
“C” – Estoppel Certificate Form
“D” – Prohibited Uses
“E” – Base Building Plans
“F” – Base Building Specifications
“G” – Tenant Improvement Plans
“H” – Tenant Improvement Specifications
“I” – Manufacturer’s Warranties
“J” – Service Level Fees
“K” – Post Substantial Completion Work


2.    Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises. Tenant accepts the Premises and the Building “AS IS”, without relying
on any representation, covenant or warranty by Landlord other than as expressly
set forth in this Lease (including, without limitation, Section 28 of this
Lease). Prior to the Commencement Date, Tenant may, at Tenant’s sole cost and
expense, cause the total rentable square footage of the Building to be measured
by an architect approved by Landlord, such approval not to be unreasonably
withheld, based on the applicable Building Owners and Managers Association
external wall method of measurement. Tenant shall provide Landlord with a copy
of such determination and allow Landlord to review same. If the actual
measurement of the Building is less than the rentable square footage set forth
in Section 1(b) above by an amount which is more than 1,000 rentable square
feet, then (i) Tenant’s Minimum Annual Rent and Annual Operating Expense
payments shall be recalculated based upon the per square foot amount payable
from time to time hereunder, (ii) all other matters herein based on Tenant’s
rentable square footage shall be adjusted accordingly, and (iii) Landlord and
Tenant shall enter into a written amendment to this Lease setting forth the
revised measurement, calculations, Minimum Annual Rent and Annual Operating
Expenses. If no measurement is timely made, then Landlord and Tenant stipulate
and agree to the rentable square footage of the Building set forth in
Section 1(b) above without regard to actual measurement. Notwithstanding the
foregoing, for purposes of such calculations and all other calculations made
pursuant to this Lease that are based on the rentable square foot of the
Building, the rentable square foot of the Building shall in no event be deemed
to be greater than 800,250 rentable square feet for purposes of calculating
Minimum Annual Rent and Annual Operating Expenses.
3.    Use. Tenant shall occupy and use the Premises only for the Use specified
in Section l above. Tenant shall not use or permit the use of any portion of the
Premises for outdoor storage or installations outside of the Building.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not use any portion of the Premises for any use set forth on Exhibit “D”
attached hereto without the prior written consent of Landlord in its sole
discretion. Tenant shall have the exclusive right to use all parking and other
areas on the Land and all easements benefitting the Land that are designed for
use in common by all occupants of the Land and their respective employees,
agents, customers, invitees and others, including without limitation any
easements for access or other purposes benefiting the owners and occupants of
the Land.
4.    Term; Possession. The Term of this Lease shall commence on the
Commencement Date and shall end on the Expiration Date, unless sooner terminated
in accordance with this Lease. Landlord shall not be liable for any loss or
damage to Tenant resulting from any delay in delivering possession due to
circumstances outside of Landlord’s reasonable control.
5.    Rent; Taxes. Tenant agrees to pay to Landlord, without demand, deduction
or offset, Minimum Annual Rent and Annual Operating Expenses for the Term.
Tenant shall pay the Monthly Rent, in advance, on the first day of each calendar
month during the Term, at Landlord’s address designated in Section 1 above
unless Landlord designates otherwise; provided that Monthly Rent for the third
full month shall be paid at the signing of this Lease. Notwithstanding anything
contained in this

2



--------------------------------------------------------------------------------




Lease to the contrary, if the Commencement Date does not occur on the first day
of a calendar month, then (i) the Monthly Rent for that partial calendar month
(“Partial Month”) in which the Commencement Date occurs shall be appropriately
prorated on a per diem basis at the rate of $11,899.27 per day and shall be paid
by Tenant to Landlord on or before the Commencement Date, and (ii) Tenant shall
not be responsible for paying Landlord monthly installments of Minimum Annual
Rent for the Premises for the period (“Abatement Period”) commencing on the
first day of the first full calendar month following the Partial Month and
expiring on the last day of the second full calendar month following the Partial
Month, as set forth in Section 1(f) of this Lease, provided, however, that
Tenant shall be responsible for paying Landlord monthly installments of Annual
Operating Expenses for the Premises in the amount of $46,881.31 (subject to
adjustment as provided in this Lease) during such Abatement Period, as set forth
in Section 1(g) of this Lease. Tenant shall pay Landlord a service and handling
charge equal to 5% of any Rent not paid within 5 days after the date due. In
addition, any Rent, including such charge, not paid within 5 days after the due
date will bear interest at the Interest Rate from the date due to the date paid.
Notwithstanding the foregoing, with respect to the first two late payments in
any 12 consecutive month period, no service and handling charge or interest
shall be assessed if Landlord receives such late payment within 5 days after
Tenant’s receipt of written notice from Landlord that such payment has not been
timely received. Tenant shall pay before delinquent all taxes or other charges
levied or assessed upon, measured by, or arising from: (a) the conduct of
Tenant’s business; (b) Tenant’s leasehold estate; or (c) Tenant’s property.
Additionally, Tenant shall pay to Landlord all sales, use, transaction
privilege, or other excise tax that may at any time be levied or imposed upon,
or measured by, any amount payable by Tenant under this Lease, excluding any
inheritance, estate, succession, transfer, gift, income, franchise, corporate
and/or excise taxes imposed upon Landlord.
6.    Operating Expenses. The amount of the Annual Operating Expenses set forth
in Section 1(g) above represents Tenant’s Share of the estimated Operating
Expenses for the calendar year in which the Term commences, excluding the cost
of electricity and gas that is separately metered to the Premises, and which
shall be paid by Tenant directly to the respective utility provider, as set
forth in Section 7 below. Landlord may adjust such amount from time to time if
the estimated Annual Operating Expenses increase or decrease; Landlord may also
invoice Tenant separately from time to time for Tenant’s Share of any
extraordinary or unanticipated Operating Expenses. By April 30th of each year
(and as soon as practical after the expiration or termination of this Lease or,
at Landlord’s option, after a sale of the Premises), Landlord shall provide
Tenant with a statement of Operating Expenses for the preceding calendar year or
part thereof. Within 30 days after delivery of the statement to Tenant, as the
case may be, (i) Tenant shall pay to Landlord the amount of any deficiency then
due from Tenant to Landlord, or (ii) Landlord shall credit Tenant’s account for
any overpayment by Tenant (which credit shall be applied against Rent first due
and owing under this Lease) except that in the event that the Term has expired
or terminated other than for Tenant’s default Landlord shall pay Tenant for any
such overpayment. If Tenant does not give Landlord notice within 120 days after
receiving Landlord’s statement that Tenant disagrees with the statement and
specifying the items and amounts in dispute, Tenant shall be deemed to have
waived the right to contest the statement. During such 120 day period, Tenant
shall be entitled, during regular business hours, after giving to Landlord at
least 5 business days prior written notice, to inspect in Landlord’s business
office all Landlord’s records necessary to satisfy itself that all charges set
forth in the statement have been correctly allocated to Tenant, and to obtain an
audit thereof on a non-contingent fee basis by an independent certified public
accountant (selected by Tenant with Landlord’s written consent, which shall not
be withheld unreasonably) to determine the accuracy of Landlord’s certification
of the amount of Operating Expenses charged Tenant. If it is determined that
Tenant’s liability for Operating Expenses is less than ninety-five percent (95%)
of that amount which Landlord previously certified to Tenant in such statement,
Landlord shall pay to Tenant the reasonable cost of such audit and regardless of
such percentage shall refund promptly to Tenant the amount of the Operating
Expenses paid by Tenant which exceeds the amount for which Tenant actually is
liable, as determined following such audit. Except as set forth above, Tenant
shall bear the total cost of any such audit. Landlord’s and Tenant’s obligation
to pay any overpayment or deficiency due the other pursuant to this Section
shall survive the expiration or termination of this Lease.
7.    Utilities. Tenant shall pay for water, sewer, gas, electricity, heat,
power, telephone, telecommunications, data and other communication services and
any other utilities supplied to the Premises. Except for utility services that
are not separately metered to the Premises (the costs of which shall be included
in Operating Expenses), Tenant shall obtain utility services in its own name and
timely pay all charges directly to the provider providing such utility service.
Tenant shall obtain electric and gas service in its own name and timely pay all
charges therefor directly to the utility company providing such services. Except
for the abatement expressly set forth in this Section below, Landlord shall not
be responsible or liable for any interruption in such services, nor shall such
interruption affect the continuation or validity of this Lease. Landlord shall
have the exclusive right to select, and, upon prior written notice to Tenant, to
change, the companies providing such services to the Building or Premises,
except that: (i) Tenant may select its own telecommunication and/or data
services provider; and (ii) if, pursuant to Law, utility customers are permitted
to determine the supplier of gas and electric services to the Premises, then
Tenant shall have the exclusive right to select, and to change, the companies
providing the supply of gas and electric services to the Premises. Any wiring,
cabling or other equipment necessary to connect Tenant’s telecommunications
equipment shall be Tenant’s responsibility, and shall be installed in a manner
approved by Landlord. Notwithstanding the foregoing, in the event that any
utility service is not

3



--------------------------------------------------------------------------------




delivered for a period in excess of forty-eight (48) consecutive hours solely as
a result of the negligence or willful misconduct of Landlord, and if Tenant is
unable to reasonably use the Premises for the conduct of its business by reason
thereof, Rent shall thereafter abate until the interrupted service is restored
or Tenant conducts or is able to reasonably conduct business in the Premises.
Notwithstanding anything contained herein to the contrary, in the event that
Tenant is unable to reasonably use the Premises for the conduct of its business
by reason of any utility service not being delivered to the Premises, Landlord
shall use commercially reasonable efforts, under the circumstances, to cause the
interrupted utility service to the Premises to be restored as soon as reasonably
practicable.
8.    Insurance; Waivers; Indemnification.
(a)    Landlord shall maintain insurance against loss or damage to the Building
or the Premises with coverage for perils as set forth under the “Causes of
Loss-Special Form” or equivalent property insurance policy in an amount equal to
the full insurable replacement cost of the Building (excluding coverage of
Tenant’s personal property and any Alterations by Tenant, but including coverage
of the Landlord’s Work set forth in Section 28 below), and such other insurance,
including rent loss coverage, as Landlord may reasonably deem appropriate or as
any Mortgagee may require.
(b)    Tenant, at its expense, shall keep in effect commercial general liability
insurance, including blanket contractual liability insurance, covering Tenant’s
use of the Premises, with such coverages and limits of liability as Landlord may
reasonably require, but not less than a $1,000,000.00 combined single limit with
a $5,000,000.00 general aggregate limit (which general aggregate limit may be
satisfied by an umbrella liability policy) for bodily injury or property damage;
however, such limits shall not limit Tenant’s liability hereunder. The policy
shall name Landlord, Liberty Property Trust and any other associated or
affiliated entity as their interests may appear and at Landlord’s request, any
Mortgagee(s), as additional insureds, shall be written on an “occurrence” basis
and not on a “claims made” basis and shall be endorsed to provide that it is
primary to and not contributory to any policies carried by Landlord. Tenant
expressly agrees to (i) provide Landlord with at least 30 days prior written
notice of any cancellation by Tenant of such policy or of any reduction by
Tenant in the limits of liability of such policy below the required limits
required to be maintained by Tenant hereunder, or (ii) notify Landlord in
writing within 2 business days after Tenant’s receipt of notice of any
cancellation by Tenant’s insurer of such policy or of any reduction by Tenant’s
insurer in the limits of liability of such policy below the required limits
required to be maintained by Tenant hereunder, all of which shall include a copy
of the insurer’s notice to Tenant. The insurer shall be authorized to issue such
insurance, licensed to do business and admitted in the state in which the
Premises is located and rated at least A VII in the most current edition of
Best’s Insurance Reports. Tenant shall deliver to Landlord on or before the
Commencement Date or any earlier date on which Tenant accesses the Premises, and
at least 30 days prior to the date of each policy renewal, a certificate of
insurance evidencing such coverage.
(c)    Landlord and Tenant each waive, and release each other from and against,
all claims for recovery against the other for any loss or damage to the property
of such party arising out of fire or other casualty coverable by a standard
“Causes of Loss-Special Form” property insurance policy with, in the case of
Tenant, such endorsements and additional coverages as are considered good
business practice in Tenant’s business, even if such loss or damage shall be
brought about by the fault or negligence of the other party or its Agents;
provided, however, such waiver by Landlord shall not be effective with respect
to Tenant’s liability described in Section 10(d) below. This waiver and release
is effective regardless of whether the releasing party actually maintains the
insurance described above in this subsection and is not limited to the amount of
insurance actually carried, or to the actual proceeds received after a loss.
Each party shall have its insurance company that issues its property coverage
waive any rights of subrogation, and shall have the insurance company include an
endorsement acknowledging this waiver, if necessary. Tenant assumes all risk of
damage to the property of (i) Tenant, or Tenant’s Agents in or about the
Building or the Premises, and (ii) any other person whose property is used,
leased or stored by Tenant in or about the Building or the Premises, including
in each case any loss or damage caused by water leakage, fire, windstorm,
explosion, theft, act of any other occupant of the Premises, or other cause.
(d)    Landlord and Tenant shall not be permitted to satisfy any of its
insurance obligations set forth in this Lease through any self‑insurance or
self-insured retention in excess of $25,000.00.
(e)    Subject to subsection (c) above, and except to the extent caused by the
negligence or willful misconduct of Landlord or its Agents, Tenant will
indemnify, defend, and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including fees of
attorneys, investigators and experts) which may be asserted against, imposed
upon, or incurred by Landlord or its Agents and to the extent arising out of or
in connection with loss of life, personal injury or damage to property in or
about the Building or arising out of the occupancy or use of the Premises by
Tenant

4



--------------------------------------------------------------------------------




or its Agents or occasioned wholly or in part by any act or omission of Tenant
or its Agents, whether prior to, during or after the Term. Tenant’s obligations
pursuant to this subsection shall survive the expiration or termination of this
Lease.
(f)    Subject to subsection (c) above, and except to the extent caused by the
negligence or willful misconduct of Tenant or its Agents, Landlord will
indemnify, defend, and hold harmless Tenant and its Agents from and against any
and all claims, actions, damages, liability and expense (including fees of
attorneys, investigators and experts) which may be asserted against, imposed
upon, or incurred by Tenant or its Agents and to the extent arising out of or in
connection with loss of life, personal injury or damage to property in or about
the Premises occasioned wholly or in part by the negligence or willful
misconduct of Landlord or its Agents, whether prior to, during or after the
Term. Landlord’s obligations pursuant to this Section shall survive the
expiration or termination of this Lease.
9.    Maintenance and Repairs.
(a)    Maintenance obligations, and the responsibility for payment and fees
associated with the performance of such Maintenance, shall be allocated between
Landlord and Tenant in accordance with Rider 2 (which Rider 2 may be mutually
amended from time to time by Landlord and Tenant in writing) and Exhibit “J”,
except as otherwise set forth in this Section 9.
(b)    Notwithstanding anything contained in this Lease to the contrary, Tenant
shall be solely responsible for all costs and expenses incurred by Landlord for
any Alterations, repairs or other Maintenance made necessary because of
(i) Tenant’s Alterations or installations, (ii) circumstances special or
particular to Tenant, including Tenant’s special or particular use of the
Premises, or (iii) the acts or omissions of Tenant or its Agents, in each case,
to the extent not covered by applicable insurance proceeds paid to Landlord
(Tenant being responsible for Landlord’s commercially reasonable deductible (not
to exceed $25,000.00 per occurrence) notwithstanding the waiver of claims set
forth in Section 8(c)). Moreover, provided Tenant has been informed of the
conditions of the applicable warranty, Tenant shall be solely responsible for
all costs and expenses incurred by Landlord for any Maintenance that would have
been covered by warranty but is no longer covered by warranty due to the failure
on the part of Tenant or its Agents to observe the conditions of the applicable
warranty. Tenant agrees to pay to Landlord, within 30 days after being billed
therefor, all costs and expenses for which Tenant is liable pursuant to this
paragraph.
(c)    In the event of an emergency that constitutes an imminent danger to
persons or property or materially interferes with Tenant’s business operations
and which requires emergency repairs to the Building or the Premises which are
Landlord’s responsibility under this Lease, Tenant shall, prior to making
repairs, use diligent efforts to contact Landlord or any Building manager who
Tenant has been notified to contact in the event of an emergency. In the event
Tenant is unable to contact Landlord or such Building manager and Landlord fails
to commence such repairs within a commercially reasonable time under the
circumstances, Tenant shall have the right, but not the obligation, to take such
minimum action as is reasonably necessary under the circumstances to repair any
portion or component of the Building or the Premises. All work done in
accordance herewith must be performed at a reasonable and competitive cost and
expense (taking into account the circumstances of the emergency). To the extent
such work performed by Tenant is Landlord’s responsibility under this Lease,
Landlord shall reimburse Tenant, within 30 days after Landlord’s receipt of a
reasonably documented invoice therefor, for any reasonable sums paid or
reasonable costs incurred by Tenant in repairing any portion or component of the
Building or the Premises.
10.    Compliance.
(a)    Tenant will, at its expense, promptly comply with all Laws now or
subsequently pertaining to Tenant’s specific use or manner of use or occupancy
of the Premises (as opposed to Laws generally applicable to industrial
buildings) or to Alterations made by Tenant or to the acts or omissions of
Tenant or its Agents; provided, however, that Tenant shall not be obligated to
correct any non-compliant condition that existed in the Premises or the Building
prior to the earlier of the Commencement Date or the date of Substantial
Completion (as defined below) of the Landlord’s Work, unless and to the extent
caused by the acts or omissions of Tenant or its Agents. Neither Tenant nor its
Agents shall use the Premises in any manner that under any Law would require
Landlord to make any Alteration to or in the Building or the Premises (without
limiting the foregoing, Tenant shall not use the Premises in any manner that
would cause the Premises to be deemed a “place of public accommodation” under
the ADA if such use would require any such Alteration). Tenant shall be
responsible for compliance with the ADA, and any other Laws regarding
accessibility, with respect to Tenant’s specific use or manner of use or
occupancy of the Premises (as opposed to Laws generally applicable to industrial
buildings) or to Alterations made by Tenant or to the acts or omissions of
Tenant or its Agents; provided, however, that Tenant shall not be obligated to
correct any non-compliant condition that existed in the Premises or the Building
prior to the earlier of the Commencement Date or the date of Substantial
Completion of the Landlord’s Work, unless and to the extent caused by the acts
or omissions of Tenant or its Agents.

5



--------------------------------------------------------------------------------




(b)    Tenant will comply, and will cause its Agents to comply, with the
Building Rules. Landlord may adopt and Tenant shall comply with reasonable rules
and regulations to promote energy efficiency, sustainability and environmental
standards for the Premises, as the same may be changed from time to time upon
reasonable notice to Tenant. Notwithstanding anything contained in this Lease to
the contrary, any rules and regulations promulgated by Landlord shall (i) not
conflict with the express terms of this Lease or materially increase the
obligations or liabilities on Tenant; (ii) shall be uniformly applied,
reasonable and not adversely affect in a material manner Tenant’s use of the
Premises as herein permitted; and (iii) shall not materially increase the
amounts to be paid by Tenant hereunder.
(c)    Tenant agrees not to do anything or fail to do anything which will
increase the cost of Landlord’s insurance or which will prevent Landlord from
procuring policies (including public liability) from companies and in a form
satisfactory to Landlord. If any breach of the preceding sentence by Tenant
causes the rate of fire or other insurance to be increased, Tenant shall pay the
amount of such increase as additional Rent within 30 days after being billed.
(d)    Tenant agrees that (i) no activity will be conducted on the Premises that
will use or produce any Hazardous Materials, except for activities which are
part of the ordinary course of Tenant’s business and are conducted in accordance
with all Environmental Laws, including, the use of des minimis quantities of
chemicals generally used in an office environment, such as toner for copiers and
cleaning supplies (“Permitted Activities”); (ii) the Premises will not be used
for storage of any Hazardous Materials, except for materials used in the
Permitted Activities which are properly stored in a manner and location
complying with all Environmental Laws; (iii) no portion of the Building or the
Premises will be used by Tenant or Tenant’s Agents for disposal of Hazardous
Materials; (iv) Tenant will make available to Landlord (in electronic form),
upon Landlord’s request, copies of all Material Safety Data Sheets and other
written information prepared by manufacturers, importers or suppliers of any
chemical used, stored, consumed or otherwise located at the Premises at the time
of such request; and (v) Tenant will immediately notify Landlord of any
violation by Tenant or Tenant’s Agents of any Environmental Laws or the release
or suspected release of Hazardous Materials in, under or about the Premises, and
Tenant shall immediately deliver to Landlord a copy of any notice, filing or
permit sent or received by Tenant with respect to the foregoing. If at any time
during or after the Term, any portion of the Premises is found to be
contaminated by Tenant or Tenant’s Agents or subject to conditions prohibited in
this Lease caused by Tenant or Tenant’s Agents, Tenant will indemnify, defend
and hold Landlord harmless from all claims, demands, actions, liabilities,
costs, expenses, attorneys’ fees, damages and obligations of any nature arising
from or as a result thereof, and Landlord shall have the right to direct
remediation activities, all of which shall be performed at Tenant’s cost.
Tenant’s obligations pursuant to this subsection shall survive the expiration or
termination of this Lease. In no event shall Tenant have any liability or
obligation to Landlord under this Section 10(d) with respect to any Hazardous
materials or violation of Environmental Laws not caused by Tenant or its Agents.
(e)    If at any time during or after the Term, any portion of the Premises is
found to be contaminated (i) from or as a result of any activity which occurred
in or about the Premises prior to the Commencement Date of this Lease, unless
and to the extent caused by the acts or omissions of Tenant or its Agents, or
(ii) by Landlord or Landlord’s Agents, then Landlord will indemnify, defend and
hold Tenant harmless from all claims, demands, actions, liabilities, costs,
expenses, attorneys’ fees, damages and obligations of any nature arising from or
as a result thereof and Landlord shall, at its sole cost and expense, perform
all necessary remediation activities. Landlord’s obligations pursuant to this
subsection shall survive the expiration or termination of this Lease. If at any
time during the Term of this Lease, any portion of the Premises is found to
contain Hazardous Materials in violation of Environmental Laws other than as a
result of the acts or omissions of Tenant or its Agents, then Landlord will
cause the performance of all necessary remediation activities required by
Environmental Laws, at no cost to Tenant, unless and to the extent caused by the
acts or omissions of Tenant or its Agents.
11.    Signs. Tenant shall not place any signs on the Premises without the prior
consent of Landlord (which consent shall not be unreasonably withheld,
conditioned or delayed so long as such signage complies with all Laws), other
than signs that are located wholly within the interior of the Building and not
visible from the exterior of the Building. Notwithstanding the foregoing,
Tenant, at Tenant’s sole cost and expense, shall be allowed to affix its signage
on the exterior of the Building, subject to (i) Tenant’s compliance with all
Laws, and (ii) Landlord’s prior written approval of such signage (which approval
shall not be unreasonably withheld, conditioned or delayed), including, without
limitation, approval of its appearance, size, lighting, materials and location.
Tenant shall maintain all signs installed by Tenant in good condition. Tenant
shall remove its signs at the termination of this Lease, shall repair any
resulting damage, and shall restore the Premises to its condition existing prior
to the installation of Tenant’s signs.
12.    Alterations. Except for non-structural Alterations that (i) do not exceed
$100,000.00 (excluding the costs of carpeting and painting the Premises) in the
aggregate per project, (ii) are not visible from the exterior of the Premises,
(iii) do not affect any Building System or the structural strength of the
Building, (iv) do not require penetrations into the floor, ceiling or walls,

6



--------------------------------------------------------------------------------




and (v) do not require work within the walls, below the floor or above the
ceiling, Tenant shall not make or permit any Alterations in or to the Premises
without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed. With respect to any Alterations
made by or on behalf of Tenant (whether or not the Alteration requires
Landlord’s consent): (i) not less than 10 days prior to commencing any
Alteration, Tenant shall deliver to Landlord the plans, specifications and
necessary permits for the Alteration, together with certificates evidencing that
Tenant’s contractors and subcontractors have adequate insurance coverage naming
Landlord, Liberty Property Trust and any other associated or affiliated entity
as their interests may appear as additional insureds; (ii) Tenant shall obtain
Landlord’s prior written approval of any contractor or subcontractor; (iii) the
Alteration shall be constructed with new materials, in a good and workmanlike
manner, and in compliance with all Laws and the plans and specifications
delivered to, and, if required above, approved by Landlord; (iv) the Alteration
shall be performed in accordance with Landlord’s reasonable requirements
relating to sustainability and energy efficiency; (v) Tenant shall pay Landlord
all reasonable costs and expenses in connection with Landlord’s review of
Tenant’s plans and specifications, and of any supervision or inspection of the
construction Landlord deems necessary; and (vi) upon Landlord’s request Tenant
shall, prior to commencing any Alteration, provide Landlord reasonable security
against liens arising out of such construction. Any Alteration by Tenant shall
be the property of Tenant until the expiration or termination of this Lease; at
that time without payment by Landlord the Alteration shall remain on the
Premises and become the property of Landlord unless Landlord gives notice to
Tenant to remove it, in which event Tenant will remove it (except that if,
during the Term, Landlord notifies Tenant in writing that Tenant is not required
to remove an Alteration at the expiration or termination of this Lease, then
Tenant shall not be obligated to remove such Alteration at the expiration or
termination of this Lease), will repair any resulting damage and will restore
the Premises to the condition existing prior to Tenant’s Alteration. At Tenant’s
request prior to Tenant making any Alterations, Landlord will notify Tenant
whether Tenant is required to remove the Alterations at the expiration or
termination of this Lease. Without Landlord’s approval, Tenant may install or
remove its trade fixtures, furniture and equipment in and from the Building
(including, without limitation, the installation of Tenant’s racking and/or
conveyor system(s) in the Building by bolting same into the floor of the
Building, provided, however, that Tenant agrees to (i) remove such system(s) at
the expiration or earlier termination of this Lease, (ii) repair any damage
resulting from such removal, and (iii) grind all bolts to below floor level and
appropriately fill all holes to floor level), provided that the installation and
removal of them will not affect any structural portion of the Premises, any
Building System or any other equipment or facilities serving the Building or any
occupant.
13.    Mechanics’ Liens. Tenant promptly shall pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
Tenant shall keep the Premises free from any liens arising out of any labor,
services, materials, supplies or equipment furnished or alleged to have been
furnished to Tenant at Tenant’s request. Tenant shall take all steps permitted
by law in order to avoid the imposition of any such lien caused by Tenant or its
Agents. Should any such lien or notice of such lien, caused by Tenant or its
Agents, be filed against the Premises, Tenant shall discharge the same by
bonding or otherwise within 15 days after Tenant has notice that the lien or
claim is filed regardless of the validity of such lien or claim. Tenant, at
Tenant’s sole cost and expense, shall have the right to contest, in good faith,
any such lien or notice of such lien filed against the Premises or the Building,
provided that (i) Tenant shall discharge the same by bonding or otherwise in
accordance with the foregoing sentence, (ii) such contest by Tenant does not
subject Landlord or the Premises to any fines, penalties and/or liability, and
(iii) Tenant shall comply with all Laws.
14.    Landlord’s Right of Entry. Tenant shall permit Landlord and its Agents to
enter the Premises at all reasonable times following reasonable notice (except
in an emergency) to inspect, Maintain, or make Alterations to the Building or
the Premises, to verify that Tenant is performing its Maintenance obligations in
accordance with this Lease, to exhibit the Premises for the purpose of sale or
financing, and, during the last 10 months of the Term, to exhibit the Premises
to any prospective tenant. Landlord will make reasonable efforts not to
inconvenience Tenant in exercising such rights, but Landlord shall not be liable
for any interference with Tenant’s occupancy resulting from Landlord’s entry.
15.    Damage by Fire or Other Casualty. If the Premises shall be damaged or
destroyed by fire or other casualty, Tenant shall promptly notify Landlord, and
Landlord, subject to the conditions set forth in this Section, shall repair such
damage and restore the Premises to substantially the same condition in which
they were immediately prior to such damage or destruction, but not including the
repair, restoration or replacement of the fixtures, equipment, or Alterations
installed by or on behalf of Tenant, except for Landlord’s Work. Landlord shall
notify Tenant, within 30 days after the date of the casualty, if Landlord
anticipates that the restoration will take more than 180 days from the date of
the casualty to complete, such notice to include Landlord’s reasonable estimate
of the time required to complete such restoration; in such event, either
Landlord or Tenant (unless the damage was caused by Tenant) may terminate this
Lease effective as of the date of casualty by giving notice to the other within
10 days after Landlord’s notice. If (i) Landlord notifies Tenant that such
repair and restoration will take more than 180 days from the date of the
casualty to complete and neither party terminates this Lease, or (ii) Landlord
anticipates that such repair and restoration will take 180 days or less from the
date of the casualty to complete, then Landlord shall commence such

7



--------------------------------------------------------------------------------




repair and restoration (including, without limitation, the Landlord’s Work) as
promptly as reasonably possible under the circumstances and shall diligently
work to complete the repair and restoration, subject to delays caused by Tenant
or its Agents or delays due to Force Majeure (as defined below). Notwithstanding
anything to the contrary contained in this Section, (a) in the event Landlord
notifies Tenant that such repair and restoration will be completed within said
180 day time period, and such restoration is not, in fact, substantially
completed within such 180 day time period, as such time period shall be extended
for delays caused by Tenant or its Agents and/or delays due to Force Majeure,
then Tenant (unless the damage was caused by Tenant) shall have the option to
terminate this Lease on 30 days prior written notice by giving Landlord notice
of such termination within 30 days after expiration of such 180 day time period,
as such time period shall be extended for delays caused by Tenant or its Agents
and/or delays due to Force Majeure, provided, however, that if Tenant gives such
notice of termination pursuant to this paragraph and Landlord then substantially
completes the restoration and repair within such 30 day time period, then
Tenant’s notice of termination shall be deemed revoked and this Lease shall
continue in full force and effect, and (b) in the event Landlord notifies Tenant
that such repair and restoration will take more than 180 days from the date of
the casualty to complete and neither party terminates this Lease, such notice to
include Landlord’s reasonable estimate of the time required to complete such
restoration, and such restoration is not in fact substantially completed within
the time period set forth in Landlord’s notice, as such time period shall be
extended for delays caused by Tenant or its Agents and/or delays due to Force
Majeure, then Tenant (unless the damage was caused by Tenant) shall have the
option to terminate this Lease on 30 days prior written notice by giving
Landlord notice of such termination within 30 days after expiration of such time
period, as such time period shall be extended for delays caused by Tenant or its
Agents and/or delays due to Force Majeure, provided, however, that if Tenant
gives such notice of termination pursuant to this paragraph and Landlord then
substantially completes the restoration and repair within such 30 day time
period, then Tenant’s notice of termination shall be deemed revoked and this
Lease shall continue in full force and effect. For purposes of the foregoing
sentence only, substantial completion shall mean the Premises has been restored
to substantially the same condition in which it was in immediately prior to such
damage or destruction, including the Landlord’s Work, but excepting the repair,
restoration or replacement of the fixtures, equipment, or Alterations installed
by or on behalf of Tenant and incomplete items which do not adversely affect in
a material way or materially interfere with Tenant’s use and occupancy of the
Premises, which incomplete items shall be set forth on a punch list; provided,
however, that substantial completion shall not be later than the date Tenant
takes possession of the Premises for the conduct of its business, if earlier. If
a casualty occurs during the last 12 months of the Term, Landlord may terminate
this Lease unless Tenant has the right to extend the Term for at least 3 more
years and does so within 30 days after Landlord’s notice to terminate. Moreover,
Landlord may terminate this Lease if the loss is not covered by the terms of the
insurance policies required to be maintained and actually maintained by Landlord
under this Lease. Notwithstanding the foregoing, Landlord shall have no right to
terminate this Lease under the preceding sentence if the damage to the Premises
is sufficiently minor in scope such that (i) Rent or any portion thereof would
not be abated as a result thereof, or (ii) Landlord reasonably anticipates that
less than 30 days will be required to restore any damage. Tenant will receive an
abatement of Minimum Annual Rent and Annual Operating Expenses to the extent the
Premises are rendered untenantable as a result of the casualty. In the event of
a casualty, Tenant may elect, in its sole discretion, whether to restore, at its
expense, any Alterations destroyed by such casualty and required to be removed
at the end of the Term.
16.    Condemnation. If (a) all of the Premises are Taken, (b) any part of the
Building is Taken and the remainder is insufficient for the reasonable operation
of Tenant’s business for the Use set forth in Section 1(i), as mutually agreed
upon by Landlord and Tenant in good faith (provided, however, that if Landlord
and Tenant cannot so mutually agree upon same, then Landlord and Tenant shall
mutually agree upon and appoint an architect or engineer with at least ten (10)
years of continuous experience with industrial buildings in the market area to
determine whether the remainder of the Building is sufficient for the reasonable
operation of Tenant’s business for the Use set forth in Section 1(i)), or
(c) any of the Premises is Taken, and, in Landlord’s reasonable opinion, it
would be impractical or the condemnation proceeds are insufficient to restore
the remainder, then this Lease shall terminate as of the date the condemning
authority takes possession. If this Lease is not terminated, Landlord shall
restore the Building to a condition as near as reasonably possible to the
condition prior to the Taking, the Minimum Annual Rent shall be abated for the
period of time all or a part of the Building is untenantable in proportion to
the square foot area untenantable, and this Lease shall be amended
appropriately. The compensation awarded for a Taking shall belong to Landlord.
Except for any relocation and other benefits to which Tenant may be entitled,
Tenant hereby assigns all claims against the condemning authority to Landlord,
including, but not limited to, any claim relating to Tenant’s leasehold estate.
Although all damages in the event of any condemnation are to belong to the
Landlord whether such damages are awarded as compensation for diminution in
value of the leasehold or to the fee of the leased premises, Tenant shall have
the right to claim and recover from the condemning authority, but not from
Landlord, such compensation as may be separately awarded or recoverable by
Tenant in Tenant's own right on account of any and all damage to Tenant's
business by reason of the condemnation and for or on account of any cost or loss
to which Tenant might be put in removing Tenant's merchandise, furniture,
fixtures, leasehold improvements and equipment.

8



--------------------------------------------------------------------------------




17.    Quiet Enjoyment. Landlord covenants that Tenant, so long as no default
exists hereunder beyond any applicable notice and cure periods under this Lease,
shall have quiet and peaceful possession of the Premises as against anyone
claiming by or through Landlord, subject, however, to the terms of this Lease.
18.    Assignment and Subletting.
(a)    Except as provided in Section (b) below, Tenant shall not enter into nor
permit any Transfer voluntarily or by operation of law, without the prior
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Without limitation, Tenant agrees that Landlord’s
consent shall not be considered unreasonably withheld if (i) Tenant proposes the
Transfer to Landlord during the first four Lease Years of this Lease and the
proposed transferee is an existing tenant of Landlord in Northampton County or
Lehigh County in Pennsylvania, (ii) the business, business reputation or
creditworthiness of the proposed transferee is unacceptable to Landlord, in the
exercise of Landlord’s reasonable discretion, (iii) Tenant proposes the Transfer
to Landlord during the first four Lease Years of this Lease and Landlord has
comparable space available for lease by the proposed transferee in Northampton
County or Lehigh County in Pennsylvania, or (iv) Tenant is in default under this
Lease beyond any applicable notice and cure periods provided in this Lease or
any act or omission has occurred which would constitute a default with the
giving of notice and/or the passage of time. A consent to one Transfer shall not
be deemed to be a consent to any subsequent Transfer. In no event shall any
Transfer relieve Tenant from any obligation under this Lease. Landlord’s
acceptance of Rent from any person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any Transfer. Any
Transfer not in conformity with this Section 18 shall be void at the option of
Landlord.
(b)    Landlord’s consent shall not be required in the event of any Transfer by
Tenant to an Affiliate provided that (i) the Affiliate has a minimum net worth
of at least $50,000,000.00 as of the date of the Transfer, (ii) Tenant provides
Landlord notice of the Transfer at least 15 days prior to the effective date,
together with current financial statements of the Affiliate certified by an
executive officer of the Affiliate, and (iii) in the case of an assignment or
sublease, Tenant delivers to Landlord an assumption agreement (in the event of
an assignment), or a sublease agreement (in the event of a sublease), in each
case, reasonably acceptable to Landlord executed by Tenant and the Affiliate,
together with a certificate of insurance evidencing the Affiliate’s compliance
with the insurance requirements of Tenant under this Lease.
(c)    The provisions of subsection (a) above notwithstanding, if Tenant
proposes to Transfer all of the Premises (other than to an Affiliate), Landlord
may terminate this Lease, either conditioned on execution of a new lease between
Landlord and the proposed transferee or without that condition. If Tenant
proposes to enter into a Transfer of less than all of the Premises (other than
to an Affiliate), Landlord may amend this Lease to remove the portion of the
Premises to be transferred, either conditioned on execution of a new lease
between Landlord and the proposed transferee or without that condition. If this
Lease is not so terminated or amended, Tenant shall pay to Landlord, immediately
upon receipt, 50% of the excess of (i) all compensation received by Tenant for
the Transfer, less the commercially reasonable costs incurred by Tenant in
connection with such Transfer (including, without limitation, commercially
reasonable and customary legal fees, brokerage commissions, tenant improvement
allowances, marketing expense), over (ii) the Rent allocable to the Premises
transferred.
(d)    If Tenant requests Landlord’s consent to a Transfer, Tenant shall provide
Landlord, at least 10 days prior to the proposed Transfer, current financial
statements of the transferee certified by an executive officer of the
transferee, a complete copy of the proposed Transfer documents, and any other
information Landlord reasonably requests. Immediately following any approved
assignment or sublease, Tenant shall deliver to Landlord an assumption agreement
(in the event of an assignment), or a sublease agreement (in the event of a
sublease), in each case, reasonably acceptable to Landlord executed by Tenant
and the transferee, together with a certificate of insurance evidencing the
transferee’s compliance with the insurance requirements of Tenant under this
Lease. Tenant agrees to reimburse Landlord for reasonable administrative and
attorneys’ fees in connection with the processing and documentation of any
Transfer for which Landlord’s consent is requested.
19.    Subordination; Mortgagee’s Rights.
(a)    Tenant accepts this Lease subject and subordinate to the lien of any
Mortgage now or in the future affecting the Premises, provided that Tenant’s
right of possession of the Premises shall not be disturbed by the Mortgagee so
long as Tenant is not in default beyond any applicable notice and cure periods
under this Lease. This clause shall be self-operative, but within 10 days after
request, Tenant shall execute and deliver any further instruments confirming the
subordination of this Lease and any further instruments of attornment that the
Mortgagee may reasonably request. However, any Mortgagee may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by giving
notice to Tenant, and this Lease shall then be deemed prior to such Mortgage
without regard to their respective dates of execution and delivery; provided
that such subordination shall not affect any Mortgagee’s rights with respect to
condemnation awards, casualty insurance proceeds, intervening liens or

9



--------------------------------------------------------------------------------




any right which shall arise between the recording of such Mortgage and the
execution of this Lease. Landlord represents to Tenant that no Mortgage affects
the Premises as of the date of this Lease. Upon receipt of Tenant’s written
request, Landlord shall request and use commercially reasonable efforts to
obtain a commercially reasonable non-disturbance agreement for Tenant from the
holder of any future Mortgage affecting the Premises..
(b)    No Mortgagee shall be (i) liable for any act or omission of a prior
landlord unless such act or omission continues after the Mortgagee takes title
to the Premises, (ii) subject to any rental offsets or defenses against a prior
landlord, (iii) bound by any amendment of this Lease made without its written
consent (unless such amendment was made prior to the date on which Tenant was
notified of such Mortgagee’s interest), or (iv) bound by payment of Monthly Rent
more than one month in advance or liable for any other funds paid by Tenant to
Landlord unless such funds actually have been transferred to the Mortgagee by
Landlord.
(c)    The provisions of Sections 15 and 16 above notwithstanding, Landlord’s
obligation to restore the Premises after a casualty or condemnation shall be
subject to the consent and prior rights of any Mortgagee.
20.    Tenant’s Certificate; Financial Information. Within 15 days after
Landlord’s request from time to time, (a) Tenant shall execute, acknowledge and
deliver to Landlord, for the benefit of Landlord, Mortgagee, any prospective
Mortgagee, and any prospective purchaser of Landlord’s interest in the Premises,
an estoppel certificate in the form of attached Exhibit “C” (or other form
requested by Landlord), modified as necessary to accurately state the facts
represented, and (b) Tenant shall furnish to Landlord, Landlord’s Mortgagee,
prospective Mortgagee and/or prospective purchaser reasonably requested
financial information, provided, however, if Tenant (or Tenant’s parent company
with whom Tenant files consolidated financial statements) is a publicly traded
entity, publicly available information of Tenant (or Tenant’s parent company
with whom Tenant files consolidated financial statements) shall be sufficient.
Landlord agrees to keep any private financial information provided to it by
Tenant confidential (except for disclosure to the parties listed in this
subsection (b)), and any Mortgagee, prospective Mortgagee and/or prospective
purchaser with which Landlord shares such information shall be informed by
Landlord of the obligation to keep such information confidential.
21.    Surrender.
(a)    On the date on which this Lease expires or terminates, Tenant shall
return possession of the Premises to Landlord in good condition, except for
ordinary wear and tear, and except for casualty damage or other conditions that
Tenant is not required to remedy under this Lease. Prior to the expiration or
termination of this Lease, Tenant shall remove from the Premises all furniture,
fixtures, equipment, wiring and cabling, and all other personal property
installed by Tenant or its assignees or subtenants. Tenant shall repair any
damage resulting from such removal and shall restore the Premises to good order
and condition. Any of Tenant’s personal property not removed as required shall
be deemed abandoned, and Landlord, at Tenant’s expense, may remove, store, sell
or otherwise dispose of such property in such manner as Landlord may see fit
and/or Landlord may retain such property or sale proceeds as its property. If
Tenant does not return possession of the Premises to Landlord in the condition
required under this Lease, Tenant shall pay Landlord all resulting damages
Landlord may suffer. Within ten (10) days after Landlord’s receipt of written
request from Tenant, made not more than thirty-five (35) days prior to the
expiration or earlier termination of this Lease, Landlord and Tenant will
conduct a walk-through inspection of the Premises and then Landlord will provide
Tenant with a comprehensive list of any restorations or repairs that Landlord
requests Tenant to complete prior to the expiration or earlier termination of
this Lease. Tenant shall not be obligated to make restorations or repairs not
included in such list or otherwise not the obligation of Tenant pursuant to the
express terms and conditions of this Lease, excepting: (i) damage to the
Premises caused by Tenant’s or its Agents’ removal of Alterations or of its
furniture, fixtures, equipment, wiring and cabling or any other personal
property installed by Tenant or its assignees or subtenants; (ii) damage caused
after the date of such list; and (iii) any damage or defect caused by Tenant or
its Agents to any structural portion of the Premises or any Building System that
was not visibly observable during the walk-through because such item was located
above the ceiling, below the floor or within the walls (provided, however, that
Tenant’s obligations pursuant to this subsection (iii) shall only survive the
expiration or termination of this Lease for a period of two (2) years following
the expiration or termination of this Lease). Notwithstanding the foregoing, in
no event shall Tenant be relieved from any of Tenant’s continuing obligations
pursuant to Section 10(d) of this Lease.
(b)    If Tenant remains in possession of the Premises after the expiration or
termination of this Lease, Tenant’s occupancy of the Premises shall be that of a
tenancy at will. Tenant’s occupancy during any holdover period shall otherwise
be subject to the provisions of this Lease (unless clearly inapplicable), except
that the Monthly Rent for each of the first and second months of any holdover
period shall be 125% of the Monthly Rent payable for the last full month
immediately preceding the holdover, the Monthly Rent for each of the third and
fourth months of any holdover period shall be 150% of the Monthly Rent

10



--------------------------------------------------------------------------------




payable for the last full month immediately preceding the holdover, and the
Monthly Rent for every month of the holdover period thereafter shall be 200% of
the Monthly Rent payable for the last full month immediately preceding the
holdover. No holdover or payment by Tenant after the expiration or termination
of this Lease shall operate to extend the Term or prevent Landlord from
immediate recovery of possession of the Premises by summary proceedings or
otherwise. Any provision in this Lease to the contrary notwithstanding, any
holdover by Tenant shall constitute a default on the part of Tenant under this
Lease entitling Landlord to exercise, without obligation to provide Tenant any
notice or cure period, all of the remedies available to Landlord in the event of
a Tenant default, and Tenant shall be liable for all damages, including
consequential damages, that Landlord suffers as a result of the holdover. In the
event Tenant’s renewal option set forth below has lapsed and any person or
entity desires to lease any portion of the Premises after the Expiration Date
and submits to Landlord a letter of intent or comparable proposal in connection
therewith which Landlord desires to accept, Landlord shall endeavor to notify
Tenant of the same (but Landlord shall not be obligated to provide Tenant with a
copy of, or the contents of, such letter of intent or comparable proposal and
this sentence shall not be deemed to grant Tenant any type of right of first
offer or right of first refusal or the like). Landlord shall advise Tenant in
writing promptly after Landlord enters into a lease providing for occupancy of
any portion of the Premises by a tenant after the Expiration Date (“Landlord’s
New Lease Notice”). Notwithstanding anything to the contrary herein contained,
Tenant shall not be liable for any consequential damages as a result of a
holdover unless such holdover continues for a period of more than 30 days after
Tenant’s receipt of Landlord’s New Lease Notice. (For example, (i) if Tenant
receives Landlord’s New Lease Notice 30 or more days prior to the Expiration
Date, then Tenant will be liable for consequential damages as a result of any
holdover after the Expiration Date, and (ii) if Tenant receives Landlord’s New
Lease Notice 15 days prior to the Expiration Date, then Tenant will be liable
for consequential damages as a result of the holdover only if it holds over for
more than 15 days after the Expiration Date).
22.    Defaults - Remedies.
(a)    It shall be an Event of Default:
(i)    If Tenant does not pay in full when due any and all Rent and, except as
provided in Section 22(c) below, Tenant fails to cure such default on or before
the date that is 5 business days after Landlord gives Tenant notice of default;
(ii)    If Tenant enters into or permits any Transfer in violation of Section 18
above and Tenant does not void such Transfer within 10 days after the date that
Landlord notifies Tenant in writing that Tenant is in violation of Section 18;
(iii)    If Tenant fails to observe and perform or otherwise breaches any other
provision of this Lease, and, except as provided in Section 22(c) below, Tenant
fails to cure the default on or before the date that is 30 days after Landlord
gives Tenant notice of default; provided, however, if the default cannot
reasonably be cured within 30 days following Landlord’s giving of notice, Tenant
shall be afforded additional reasonable time to cure the default if Tenant
begins to cure the default within 30 days following Landlord’s notice and
continues diligently in good faith to completely cure the default; or
(iv)    If Tenant becomes insolvent or makes a general assignment for the
benefit of creditors or offers a settlement to creditors, or if a petition in
bankruptcy or for reorganization or for an arrangement with creditors under any
federal or state law is filed by or against Tenant, or a bill in equity or other
proceeding for the appointment of a receiver for any of Tenant’s assets is
commenced, or if any of the real or personal property of Tenant shall be levied
upon; provided that any proceeding brought by anyone other than Landlord or
Tenant under any bankruptcy, insolvency, receivership or similar law shall not
constitute an Event of Default until such proceeding has continued unstayed for
more than 60 consecutive days.
(b)    If an Event of Default occurs, Landlord shall have the following rights
and remedies:
(i)    Landlord, without any obligation to do so, may elect to cure the default
on behalf of Tenant, in which event Tenant shall reimburse Landlord upon demand
for any sums paid or costs incurred by Landlord (together with an administrative
fee of 10% thereof) in curing the default, plus interest at the Interest Rate
from the respective dates of Landlord’s incurring such costs, which sums and
costs together with interest at the Interest Rate shall be deemed additional
Rent;
(ii)    Following 24 hours prior telephonic notice to Tenant, to enter and
repossess the Premises lawfully, by breaking open locked doors if necessary and
lawful, and remove all persons and all or any property, by action at law or
otherwise in accordance with law, without being liable for prosecution or
damages. Landlord may, at Landlord’s option, make Alterations and repairs in
order to relet the Premises and relet all or any part(s) of the Premises for
Tenant’s account. Tenant agrees to pay to Landlord on demand any deficiency
(taking into account all costs incurred by Landlord) that may arise by reason of
such

11



--------------------------------------------------------------------------------




reletting. In the event of reletting without termination of this Lease, Landlord
may at any time thereafter elect to terminate this Lease for such previous
breach;
(iii)    To accelerate the whole or any part of the Rent for the balance of the
Term, and declare the same to be immediately due and payable (and, for purposes
of acceleration of Annual Operating Expenses, the amount to be accelerated shall
be based upon the assumption that Annual Operating Expenses for each Lease Year
of the balance of the Term would be equal to the amount of Annual Operating
Expenses which were payable by Tenant in the Lease Year immediately preceding
the acceleration); provided, however, Tenant shall have the right, in any
judicial proceedings brought to collect same, to assert a credit for the fair
rental value of the Premises for the balance of the Term (which Landlord shall
have the right to defend against), the burden of proving such credit to be on
Tenant. The fair rental value of the Premises shall be net of the costs which
would be reasonably incurred by Landlord in re-leasing the Premises, including
without limitation, reasonable demolition and fit-out costs, brokerage
commissions and legal fees and expenses. The accelerated amount determined to be
payable to Landlord hereunder shall be reduced to present value at the rate of
6% per annum at the time of actual payment;
(iv)    To terminate this Lease and the Term without any right on the part of
Tenant to save the forfeiture by payment of any sum due or by other performance
of any condition, term or covenant broken; and
(v)    Notwithstanding anything to the contrary in this Lease, Landlord shall
use commercially reasonable efforts to relet the Premises in order to mitigate
its damages hereunder.
(c)    Any provision to the contrary in this Section 22 notwithstanding: (i)
Landlord shall not be required to give Tenant the notice and opportunity to cure
provided in Section 22(a)(i) above for any default in the payment of Rent more
than twice in any consecutive 12-month period, and thereafter during the balance
of such consecutive 12-month period Landlord may declare an Event of Default for
failure to pay Rent without affording Tenant any of the notice and cure rights
provided under Section 22(a)(i) of this Lease; (ii) Landlord shall not be
required to give such notice prior to exercising its rights under Section
22(b)(i) in the event of an emergency that constitutes an imminent danger to
persons or property or which requires emergency repairs to the Premises; (iii)
only an additional 10 business day notice to Tenant shall be required by
Landlord prior to Landlord exercising its rights under Section 22(b) if Tenant
fails to discharge any lien or claim in accordance with Section 13 during the 15
day cure period provided in Section 13; and (iv) if Tenant fails, during the 15
day time period provided in Section 20, to (A) execute, acknowledge and deliver
to Landlord an estoppel certificate, or (B) furnish to Landlord, Landlord’s
Mortgagee, prospective Mortgagee and/or prospective purchaser reasonably
requested financial information (provided, however, if Tenant (or Tenant’s
parent company with whom Tenant files consolidated financial statements) is a
publicly traded entity, publicly available information of Tenant (or Tenant’s
parent company with whom Tenant files consolidated financial statements) shall
be sufficient), then Landlord shall only be required to give Tenant an
additional 5 business day notice prior to Landlord exercising its rights under
Section 22(b).
(d)    No waiver by Landlord of any breach by Tenant shall be a waiver of any
subsequent breach, nor shall any forbearance by Landlord to seek a remedy for
any breach by Tenant be a waiver by Landlord of any rights and remedies with
respect to such or any subsequent breach. Despite Landlord’s duty to mitigate in
accordance with Section 22(b)(v), efforts by Landlord to mitigate the damages
caused by Tenant’s default shall not constitute a waiver of Landlord’s right to
recover damages hereunder. No right or remedy herein conferred upon or reserved
to Landlord is intended to be exclusive of any other right or remedy provided
herein or by law unless it so expressly provides, but each shall be cumulative
and in addition to every other right or remedy given herein or now or hereafter
existing at law or in equity. No payment by Tenant or receipt or acceptance by
Landlord of a lesser amount than the total amount due Landlord under this Lease
shall be deemed to be other than on account, nor shall any endorsement or
statement on any check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of Rent due, or Landlord’s right to pursue any other
available remedy.
(e)    If either party commences an action against the other party arising out
of or in connection with this Lease, the prevailing party shall be entitled to
have and recover from the other party attorneys’ fees, costs of suit,
investigation expenses and discovery and other litigation costs, including costs
of appeal.
(f)    Landlord and Tenant waive the right to a trial by jury in any action or
proceeding based upon or related to, the subject matter of this Lease.
(g)    When this Lease and the Term or any extension thereof shall have been
terminated on account of any monetary default or material non-monetary default
(which includes, but is not limited to, any inability by Landlord to sell or
refinance the

12



--------------------------------------------------------------------------------




Premises due to Tenant’s failure to timely execute, acknowledge and deliver to
Landlord an estoppel certificate as set forth in Section 20) by Tenant which has
continued beyond any applicable notice and cure periods provided in this Lease,
or when the Term or any extension thereof shall have expired, Tenant hereby
authorizes any attorney of any court of record of the Commonwealth of
Pennsylvania, upon an additional 10 business days prior written notice to
Tenant, to appear for Tenant and for anyone claiming by, through or under Tenant
and to confess judgment against all such parties, and in favor of Landlord, in
ejectment and for the recovery of possession of the Premises, for which this
Lease or a true and correct copy hereof shall be good and sufficient warrant.
AFTER THE ENTRY OF ANY SUCH JUDGMENT A WRIT OF POSSESSION MAY BE ISSUED IN
ACCORDANCE WITH THE PENNSYLVANIA RULES OF CIVIL PROCEDURE. If for any reason
after such action shall have been commenced it shall be determined and
possession of the Premises remain in or be restored to Tenant, Landlord shall
have the right for the same default and upon any subsequent default(s) or upon
the termination of this Lease or Tenant's right of possession as herein set
forth, to again confess judgment as herein provided, for which this Lease or a
true and correct copy hereof shall be good and sufficient warrant.
Initials on behalf of Tenant: /s/ D.C.
(h)    The warrant to confess judgment set forth above shall continue in full
force and effect and be unaffected by amendments to this Lease or other
agreements between Landlord and Tenant even if any such amendments or other
agreements increase Tenant's obligations or expand the size of the Premises.
(i)    EXCEPT FOR NOTICES EXPRESSLY REQUIRED TO BE GIVEN TO TENANT UNDER THIS
SECTION 22 AND/OR THE PENNSYLVANIA RULES OF CIVIL PROCEDURE, TENANT EXPRESSLY
AND ABSOLUTELY KNOWINGLY AND EXPRESSLY WAIVES AND RELEASES (i) ANY RIGHT,
INCLUDING, WITHOUT LIMITATION, UNDER ANY APPLICABLE STATUTE, WHICH TENANT MAY
HAVE TO RECEIVE A NOTICE TO QUIT PRIOR TO LANDLORD COMMENCING AN ACTION FOR
REPOSSESSION OF THE PREMISES, AND (ii) ANY PROCEDURAL ERRORS IN CONNECTION WITH
THE ENTRY OF ANY SUCH JUDGMENT OR IN THE ISSUANCE OF ANY ONE OR MORE WRITS OF
POSSESSION THEREON.
Initials on behalf of Tenant: /s/ D.C.
(j)    Notwithstanding anything to the contrary contained in this Section 22,
Tenant does not hereby waive or relinquish its right, pursuant to the
Pennsylvania Rules of Civil Procedure, to file a petition to strike and/or open
a judgment confessed by Landlord hereunder.
(k)    Landlord shall not be in default under this Lease unless Landlord fails
to commence performance of the obligations required of Landlord within thirty
(30) days after receipt of written notice by Tenant to Landlord specifying that
Landlord has failed to perform such obligation, provided, however, that if the
nature of Landlord’s obligation is such that more than the specified cure period
is required for performance, then Landlord shall not be in default if Landlord
commences performance within the specified cure period and thereafter diligently
prosecutes the same to completion. In the event Landlord does not commence
performance within the period provided herein, then in addition to any other
rights of Tenant granted under this Lease, upon not less than five (5) days
additional prior written notice from Tenant to Landlord after the end of the
cure period that Tenant intends to perform the obligation on Landlord’s behalf,
Tenant shall have the right, but not the obligation, to take such minimum action
as is reasonably necessary under the circumstances to perform such obligation.
All work done in accordance herewith must be performed at a reasonable and
competitive cost and expense (taking into account the circumstances of the
obligation). To the extent such work performed by Tenant is Landlord’s
responsibility under this Lease, Landlord shall reimburse Tenant, within 30 days
after Landlord’s receipt of a reasonably documented invoice therefor, for any
reasonable sums paid or reasonable costs incurred by Tenant in curing the
default. If Landlord fails to reimburse Tenant within 30 days after Landlord’s
receipt of a reasonably documented invoice therefor, for any reasonable sums
paid or reasonable costs incurred by Tenant in curing Landlord’s default in
accordance with the terms, conditions and provisions of this Section, then
Tenant may bring an action for damages against Landlord to recover such costs,
fees and expenses, together with interest thereon at Interest Rate, and
reasonable attorney’s fees incurred by Tenant in bringing such action for
damages.
23.    Tenant’s Authority. Tenant represents and warrants to Landlord that: (a)
Tenant is duly formed, validly existing and in good standing under the laws of
the state under which Tenant is organized, and qualified to do business in the
state in which the Premises is located, and (b) the person(s) signing this Lease
are duly authorized to execute and deliver this Lease on behalf of Tenant.

13



--------------------------------------------------------------------------------




24.    Liability of Landlord; Liability of Tenant.
(a)    The word “Landlord” in this Lease includes the Landlord executing this
Lease as well as its successors and assigns, each of which shall have the same
rights, remedies, powers, authorities and privileges as it would have had it
originally signed this Lease as Landlord. Any such person or entity, whether or
not named in this Lease, shall have no liability under this Lease after it
ceases to hold title to the Premises except for obligations already accrued.
Tenant shall look solely to Landlord’s successor in interest for the performance
of the covenants and obligations of the Landlord hereunder which subsequently
accrue. In no event shall Landlord be liable to Tenant for any loss of business
or profits of Tenant or for consequential, punitive or special damages of any
kind. Neither any principal, shareholder, officer, director, partner, member or
manager of Landlord nor any owner of the Premises, whether disclosed or
undisclosed, shall have any personal liability with respect to any of the
provisions of this Lease or the Premises; Tenant shall look solely to the equity
of Landlord in the Premises (including, without limitation, rents, condemnation
awards, insurance and sale proceeds) for the satisfaction of any claim by Tenant
against Landlord.
(b)    The individual principals, shareholders, officers, directors, partners,
members or managers of Tenant shall have absolutely no personal liability with
respect to any provision of this Lease, or any obligation or liability arising
therefrom or in connection therewith. Landlord shall look solely to the assets
of Tenant and its successors and assigns or to any insurance which Tenant is
obligated to provide under the terms of this Lease for the satisfaction of any
remedies of Landlord in the event of a breach by Tenant of any of its
obligations thereunder. Notwithstanding anything to the contrary contained in
this Lease, Tenant shall not be liable for any loss of business or profits of
Landlord or for consequential, punitive or special damages of any kind under
this Lease, unless due to a holdover by Tenant pursuant to Section 21(b) or
unless due to contamination of the Premises or the Building by Tenant or its
Agents pursuant to Section 10(d).
25.    Miscellaneous.
(a)    The captions in this Lease are for convenience only, are not a part of
this Lease and do not in any way define, limit, describe or amplify the terms of
this Lease.
(b)    This Lease represents the entire agreement between the parties hereto and
there are no collateral or oral agreements or understandings between Landlord
and Tenant with respect to the Premises. No rights, easements or licenses are
acquired in the Premises or any land adjacent to the Premises by Tenant by
implication or otherwise except as expressly set forth in this Lease. This Lease
shall not be modified in any manner except by an instrument in writing executed
by the parties. The masculine (or neuter) pronoun and the singular number shall
include the masculine, feminine and neuter genders and the singular and plural
number. The word “including” followed by any specific item(s) is deemed to refer
to examples rather than to be words of limitation. The word “person” includes a
natural person, a partnership, a corporation, a limited liability company, an
association and any other form of business association or entity. Both parties
having participated fully and equally in the negotiation and preparation of this
Lease, this Lease shall not be more strictly construed, nor any ambiguities in
this Lease resolved, against either Landlord or Tenant.
(c)    Each covenant, agreement, obligation, term, condition or other provision
contained in this Lease shall be deemed and construed as a separate and
independent covenant of the party bound by, undertaking or making the same, not
dependent on any other provision of this Lease unless otherwise expressly
provided. All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.
(d)    If any provisions of this Lease shall be declared unenforceable in any
respect, such unenforceability shall not affect any other provision of this
Lease, and each such provision shall be deemed to be modified, if possible, in
such a manner as to render it enforceable and to preserve to the extent possible
the intent of the parties as set forth herein. This Lease shall be construed and
enforced in accordance with the laws of the state in which the Premises is
located.
(e)    This Lease shall be binding upon and inure to the benefit of Landlord and
Tenant and their respective heirs, personal representatives and permitted
successors and assigns. All persons liable for the obligations of Tenant under
this Lease shall be jointly and severally liable for such obligations.
(f)    This Lease may be executed in counterparts, each of which shall
constitute an original, but which, taken together, shall be one original
agreement. Any counterpart of this Lease may be executed and delivered by
telephone facsimile transmission (or by similar electronic transmission
(including, without limitation, e-mail) or by portable document format
(including, without limitation, pdf)) and shall have the same force and effect
as an original.

14



--------------------------------------------------------------------------------




(g)    Tenant shall not record this Lease or any memorandum thereof, or
otherwise file this Lease with any governmental authority, without Landlord’s
prior consent, except to the extent required to do so by Law. If Tenant is so
required to do so by Law, then: (i) Tenant shall promptly provide Landlord with
written notice of any such obligation and a copy of any required filing; and
(ii) Tenant shall only disclose those provisions, terms and conditions of this
Lease that are required to be disclosed by Law and shall keep confidential all
of the provisions, terms and conditions of this Lease not required to be
disclosed by Law.
26.    Notices. Any notice, consent or other communication under this Lease
shall be in writing and addressed to Landlord or Tenant at their respective
addresses specified in Section 1 above (or to such other address as either may
designate by notice to the other) with a copy to any Mortgagee or other party
designated by Landlord. Each notice or other communication shall be deemed given
if sent by prepaid overnight delivery service or by certified mail, return
receipt requested, postage prepaid or in any other manner, with delivery in any
case evidenced by a receipt, and shall be deemed to have been given on the day
of actual delivery to the intended recipient or on the business day delivery is
refused. The giving of notice by Landlord’s attorneys, representatives and
agents under this Section shall be deemed to be the acts of Landlord.
27.    Intentionally Omitted.
28.    Construction of the Building and the Tenant Improvements.
(a)    The Building and all site work and other improvements to be constructed
in connection therewith (including, without limitation, the lighting system,
utility systems, life safety system and fire suppression system) (the “Base
Building Work”) shall be constructed by Landlord in accordance with the base
building plans (the “Base Building Plans”) attached hereto as Exhibit “E” and
the outline specifications attached hereto as Exhibit “F” (the “Base Building
Specifications”). The interior improvements and any other modifications to the
Building (the “Tenant Improvements” and, together with the Base building Work,
collectively, the “Landlord’s Work”) shall be constructed by Landlord generally
in accordance with the preliminary plans attached hereto as Exhibit “G” (the
“Tenant Improvement Plans”) and the outline specifications attached hereto as
Exhibit “H” (the “Tenant Improvement Specifications”); provided, however, that
if the Tenant Improvement Plans and Tenant Improvement Specifications are not
attached hereto upon full execution of this Lease by Landlord and Tenant, then
Landlord and Tenant shall expeditiously, diligently and in good faith use their
best efforts to cause the Tenant Improvement Plans and Tenant Improvement
Specifications to be mutually agreed upon on or before September 3, 2014, which
mutually agreed upon Tenant Improvement Plans and Tenant Improvement
Specifications shall be automatically incorporated into and made a part of this
Lease without necessity of further action.
(b)    Promptly after Landlord and Tenant mutually agree upon the Tenant
Improvement Plans and Tenant Improvement Specifications, Landlord, at Tenant’s
sole cost and expense, shall cause its architect to prepare “Construction
Drawings” consistent with the Tenant Improvement Plans and the Tenant
Improvements Specifications, but excluding the Post Substantial Completion Work
(as defined below), in sufficient detail to obtain all governmental permits and
approvals required to complete the Tenant Improvements. Upon completion of the
Construction Drawings, Landlord shall deliver the Construction Drawings to
Tenant. The Construction Drawings shall be subject to Tenant’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and which
approval shall be deemed granted if Tenant fails to give Tenant’s Notice (as
hereinafter defined) to Landlord within five (5) business days after Tenant’s
receipt of the Construction Drawings. Following Tenant’s receipt of the
Construction Drawings, Tenant shall have five (5) business days in which to
review the Construction Drawings and to give to Landlord written notice
(“Tenant’s Notice”) of Tenant’s approval of the Construction Drawings, or its
approval noted with any reasonable comments and revisions, in each case, such
approval(s) not to be unreasonably withheld, conditioned or delayed. Landlord
shall have three (3) business days after receipt of Tenant’s Notice to review
the Construction Drawings, and any Tenant comments and revisions, and to provide
Tenant with Landlord’s approval of the Construction Drawings, or its approval
noted with any reasonable comments and revisions, in each case, such approval(s)
not to be unreasonably withheld, conditioned or delayed. This process, each
party having three (3) business days to respond to the other’s comments, shall
continue until the Construction Drawings have been approved by both parties,
provided, however, that Landlord and Tenant shall expeditiously, diligently and
in good faith use their best efforts to cause the Construction Drawings to be
mutually agreed upon on or before October 13, 2014, which mutually agreed upon
Construction Drawings shall hereinafter be referred to as the “Approved Tenant
Improvement Documents” and shall be automatically incorporated into and made a
part of this Lease without the necessity of further action. The Approved Tenant
Improvement Documents shall be used by Landlord in connection with Landlord’s
construction of the Tenant Improvements.
(c)    Landlord shall have the right, from time to time, to make reasonable and
non-material changes/field adjustments in and to the Base Building Documents and
the Approved Tenant Improvement Documents to the extent that the same shall be

15



--------------------------------------------------------------------------------




necessary or desirable in order to adjust to actual field conditions or to cause
the Base Building Work or the Tenant Improvements to comply with any applicable
requirements of public authorities and/or requirements of insurance bodies. All
such changes/field adjustments shall be noted on the applicable plans or
documents. Except for changes/field adjustments (which may be made immediately
but confirmed by written change order), modifications to the Approved Tenant
Improvement Documents must be made and accepted only in writing as follows:
within 5 business days of receipt by Landlord of Tenant’s request to Landlord
for a change order (which request, if not in writing, shall be made directly to
Landlord’s construction representative in person or by telephone), Landlord
shall advise Tenant in writing if it approves of the requested change, which
shall not be unreasonably withheld, and, if so, provide Tenant with the
following items: (i) a cover sheet summarizing the cost of the change and
advising if such change order will increase project costs or result in delay of
completion; (ii) itemization of the contractor’s costs (including line items per
trade and unit costs); and (iii) architect drawings, if applicable. If
acceptable to Tenant, Tenant shall promptly sign the cover sheet and return it
to Landlord by fax (with a copy thereof by overnight mail) and such
documentation will constitute an amendment to this Lease. The costs of any such
change requested by Tenant and approved by Landlord shall be paid by Tenant to
Landlord within 30 days after receipt of invoice therefor.
(d)    Prior to construction of the Tenant Improvements, Landlord shall obtain
bids for the performance of the Tenant Improvements from at least three (3)
contractors reasonably selected by Landlord. Landlord shall provide Tenant with
a copy of such bids and allow Tenant to review and comment on the bids and
proposed construction contract. Landlord, in Landlord’s commercially reasonable
discretion, shall accept the lowest responsible and responsive bid.
(e)    Landlord shall be responsible for obtaining all necessary building
permits and other governmental permits and approvals necessary for construction
of the Base Building Work and the Tenant Improvements. Tenant shall cooperate
with Landlord, at no cost to Tenant, in Landlord’s efforts to obtain such
permits and other approvals. All construction comprising the Tenant Improvements
shall be commenced promptly after (i) Landlord has received all permits and
approvals required by the governmental authorities having jurisdiction for the
construction of the Tenant Improvements, and (ii) the Base Building Work has
been completed to a degree that permits commencement of construction of the
Tenant Improvements. The Landlord’s Work shall be constructed by Landlord in a
good and workmanlike manner and shall comply, at the time of Substantial
Completion thereof, with (i) all Laws (including the ADA), and (ii) the Base
Building Documents and the Approved Tenant Improvement Documents. The Landlord’s
Work, except for that portion of the Landlord’s Work set forth on Exhibit “K”
attached hereto (the “Post Substantial Completion Work”) shall be Substantially
Completed and ready for use and occupancy by Tenant on or before December 31,
2014, subject to Excusable Delays (as hereinafter defined). As used in this
Lease, “Substantial Completion” or “Substantially Complete” or “Substantially
Completed” shall mean the date that: (i) Landlord has delivered to Tenant
physical possession of, and access to, the Building; and (ii) Landlord has
completed all of the Landlord’s Work (other than the Post Substantial Completion
Work) in accordance with the Base Building Documents and the Approved Tenant
Improvement Documents, subject only to incomplete minor items which do not
adversely affect in a material way or materially interfere with Tenant’s use and
occupancy of the Building, which incomplete items shall be set forth on the
Punch List (as hereinafter defined). Notwithstanding the foregoing, the time for
Substantial Completion shall be extended for additional periods of time equal to
the time lost by reason of Force Majeure and/or Tenant Delay (as hereinafter
defined) (collectively, “Excusable Delays”).
(f)    Landlord agrees to complete the Tenant Improvements, at Tenant’s sole
cost and expense, equal to the aggregate of all reasonable costs, expenses and
fees incurred by or on behalf of Landlord in connection therewith (the “Tenant’s
Cost”), including without limitation (i) architectural, engineering and design
costs, (ii) the cost charged to Landlord by Landlord’s general contractor and
all subcontractors for performing the Tenant Improvements, and (iii) the cost to
Landlord of performing directly any portion of the Tenant Improvements. Landlord
agrees to credit Tenant with an allowance (the “Tenant Allowance”) equal to the
lesser of the Tenant’s Cost or $5,771,500.00. Tenant agrees to pay to Landlord,
within 10 days after being billed therefor, the excess (if any) of the Tenant’s
Cost above the Tenant Allowance. If the Tenant’s Costs are more than the Tenant
Allowance, then, at Tenant’s option, Landlord will credit Tenant with an
additional allowance for up to $800,000.00 (the “First Additional Allowance”) of
the excess of the Tenant’s Costs above the Tenant Allowance, provided, however,
that the First Additional Allowance shall be capitalized at the rate of 10% per
annum, over the remainder of the initial Term of this Lease. In such event,
Minimum Annual Rent and the monthly installments thereof shall be increased by
amendment to this Lease to reflect such capitalization. (For example, if Tenant
utilizes the entire $800,000.00, then Minimum Annual Rent shall increase each
year by $80,000.00 per year.) If the Tenant’s Costs are more than the sum of the
Tenant Allowance plus the First Additional Allowance, then, at Tenant’s option,
Landlord will credit Tenant with another additional allowance for up to
$400,000.00 (the “Second Additional Allowance”) of the excess of the Tenant’s
Costs above the sum of the Tenant Allowance plus the First Additional Allowance,
provided, however, that the Second Additional Allowance, together with interest
thereon at the rate of 8.5% per annum, shall be amortized over the remainder of
the initial Term of this Lease. In such event, Minimum Annual Rent and the
monthly installments thereof shall be increased by amendment to this Lease to
reflect such amortization. (For example,

16



--------------------------------------------------------------------------------




if Tenant utilizes the entire $400,000.00, then Minimum Annual Rent shall
increase each year by $76,015.13 per year.) Landlord shall have no further
obligations to pay for any costs incurred in connection with the Tenant
Improvements.
(g)    At the time of completion of the Landlord’s Work, Landlord, in
consultation with Tenant, shall generate a punch list of all asserted incomplete
work items in the Landlord’s Work (the “Punch List”). Landlord shall complete
all items on the Punch List within a commercially reasonable time following the
date of the generation of the Punch List, unless the nature of the incomplete
work item listed therein is such that a longer period of time is required to
repair or correct the same or unless due to Force Majeure or Tenant Delay.
(h)    For purposes hereof, “Force Majeure” shall mean time actually lost by
Landlord or Landlord’s contractors, subcontractors or suppliers due to
governmental restrictions, limitations and delays (including, without
limitation, delays in the issuance of any governmental permit, license and/or
approval required to complete the Landlord’s Work), scarcity, unavailability or
delay in obtaining fuel or materials, war or other national emergency,
accidents, floods, defective materials, fire damage or other casualties, adverse
weather conditions which reasonably prevent Landlord from pursuing construction
activities in a normal manner, or any other cause similar or dissimilar to the
foregoing beyond the reasonable control of Landlord or Landlord’s contractors,
subcontractors or suppliers.
(i)    For purposes hereof, the terms “Tenant Delay” or “Delay caused by Tenant”
shall mean delay in completion of construction of the Landlord’s Work caused by:
(A) delay (beyond the time frames set forth in subsection (b) above) by Tenant
in submission or approval of the Construction Drawings; (B) the interference of
Tenant with the Landlord’s Work; or (C) any subsequent changes, modifications,
or alterations requested by Tenant or its Agents to any of the plans and
specifications of the Landlord’s Work, which reasonably cause delay in the
completion thereof.
(j)    For purposes of determining a Tenant Delay, the term Tenant shall include
Tenant’s contractors, agents and employees. Landlord shall promptly provide
Tenant with written notice of any Tenant Delay and then again provide Tenant
with written notice that Tenant has cured such Tenant Delay if and when Tenant
cures same. In the event that Landlord has made a reasonable request for a
certain approval or item to be provided by Tenant by a certain date (which,
except in an emergency and as otherwise expressly set forth hereunder, shall
never be less than 24 hours) and Tenant fails to reply or provide said item by
said date, no further written notice need be provided by Landlord in the event
that Tenant fails to meet such deadline in order for Landlord to claim a Tenant
Delay.
(k)    If the date of Substantial Completion of the Landlord’s Work is delayed
by Tenant or its Agents, the Landlord’s Work shall be deemed to be Substantially
Complete on the date that the Landlord’s Work would have been Substantially
Completed but for such delays.
(l)    Tenant and its Agents shall have the right, at Tenant’s own risk, expense
and responsibility, at all reasonable times prior to the Commencement Date but
on or after November 1, 2014, to enter the Building for the sole and exclusive
purpose of taking measurements and installing its furnishings, fixtures and
equipment (including, without limitation, its telecommunication and/or data
wiring and/or cabling), provided that (i) Tenant does not interfere with or
delay the Landlord’s Work, (ii) Tenant uses contractors and workers compatible
with the contractors and workers engaged by Landlord, (iii) the Building may be
legally occupied by Tenant and its Agents for such purpose, and (iv) Tenant
obtains Landlord’s prior consent, which consent shall not be unreasonably
withheld, conditioned or delayed. If Tenant and its Agents enter the Building
prior to the Commencement Date pursuant to the foregoing sentence, then Tenant
shall abide by the terms and conditions of this Lease as if the Term of this
Lease had already commenced, except that Tenant shall have no obligation to pay
the Minimum Annual Rent or Annual Operating Expenses or any portion thereof
until the Commencement Date. Such entry by Tenant and its Agents prior to the
Commencement Date in accordance with the first sentence of this paragraph shall
not constitute possession of the Premises for the conduct of Tenant’s business
for purposes of Section 1(d) of this Lease.
(m)    Landlord guarantees, for a period of one (1) year following the
Commencement Date, (i) the Tenant Improvements against defective workmanship
and/or materials or non-compliance with the Approved Tenant Improvement
Documents, and (ii) that the Building, including the roof, roof membrane,
flashing, floors, walls, doors, dock doors and all other mechanical systems, are
and shall be in good, operable condition. Landlord agrees, during said one-year
period at its sole cost and expense, to (i) repair or replace any defective item
occasioned by defective workmanship and/or materials or non-compliance with the
Approved Tenant Improvement Documents, and (ii) make all necessary repairs to
keep the Building, including the roof, floors, walls, doors, dock doors and all
other mechanical systems in good, operable condition. Landlord agrees, upon
Tenant’s reasonable prior request, to jointly inspect the Premises with a
representative of Tenant at any time during the one year guaranty period. In
addition to the general warranty set forth above, Landlord covenants and agrees
to obtain, and enforce for Tenant’s

17



--------------------------------------------------------------------------------




benefit, manufacturer's warranties with respect to the Tenant Improvements, as
set forth in Exhibit “I” attached hereto and incorporated herein by reference.
Notwithstanding anything in this paragraph to the contrary, in no event shall
Landlord be obligated to make repairs or replacements to items due to (i)
Tenant’s failure to properly maintain any portions of the Building or the
Premises or any systems contained thereon that Tenant is required to maintain
pursuant to this Lease, or (ii) any act or omission of Tenant or its Agent.
(n)    Landlord acknowledges that the construction of the Tenant Improvements is
to be administered on an “open book” arrangement relative to the cost of the
Tenant Improvements. Landlord shall keep full and detailed accounts and exercise
such controls as may be reasonably necessary for proper financial management,
using accounting and control systems in accordance with sound accounting
principles, consistently applied. Tenant shall be permitted to review Landlord's
records relating to the cost of construction of the Tenant Improvements.
(o)    “Tenant’s Construction Representative” for purposes of the Landlord’s
Work shall be John Appert. “Landlord’s Construction Representative” for purposes
of Landlord’s Work shall be Mike Alderman. Tenant and Landlord acknowledge and
agree that Tenant’s Construction Representative and Landlord’s Construction
Representative shall have full power and authority to act on their respective
behalf and any action taken by either of them shall be fully binding upon Tenant
or Landlord, respectively, for purposes of the Landlord’s Work.
(p)    Landlord shall pay any initial fee, tap-in fee, impact fee, connection
fee or similar fee charged for initially bringing and connecting utilities,
including water and sewer lines, to the Building for general industrial uses and
purposes (excluding customer deposits or administrative type of connection
fees), but only to the extent Tenant elects the power service type and design
set forth in Exhibit “E” and Exhibit “F” attached hereto as of the date hereof.
(q)    Tenant acknowledges and agrees that (i) the Post Substantial Completion
Work will not be substantially completed by the date of Substantial Completion,
and (ii) the date of Substantial Completion is not contingent upon the
substantial completion of the Post Substantial Completion Work. Landlord will
proceed with diligence to complete the Post Substantial Completion Work within a
commercially reasonable time under circumstances, subject to (i) Tenant
selections of scope and design items relating to the Post-Substantial Completion
Work, (ii) accommodations for order lead times of materials relating to the
Post-Substantial Completion Work, (iii) accommodations for permitting (by
municipal and utility providers) relating to the Post-Substantial Completion
Work, (iv) Tenant coordination and/or completion of the installation of Tenant’s
trade fixtures, and (v) Excusable Delays.
29.    Options to Renew.
(a)    Provided that Landlord has not given Tenant notice of monetary default or
material non-monetary default more than three (3) times in the immediately
preceding 12 month period, that there then exists no Event of Default by Tenant
under this Lease, nor any event that with the giving of notice and/or the
passage of time would constitute an Event of Default, and that Tenant and/or its
Affiliate is/are the sole occupant(s) of the Premises, Tenant shall have the
right and option to extend the Term of this Lease for four (4) additional
periods of sixty (60) months each, exercisable by giving Landlord prior written
notice, on or before that date that is ten (10) months prior to the then current
Expiration Date, of Tenant’s election to extend the Term of this Lease; it being
agreed that time is of the essence and that this option is personal to Tenant
and any assignee or sublessee to whom Tenant is permitted to transfer this Lease
without Landlord’s consent pursuant to Section 18(b), and is non-transferable to
any other assignee or sublessee (regardless of whether any such assignment or
sublease was made with or without Landlord’s consent) or other party.
(b)    Such extensions shall be under the same terms and conditions as provided
in this Lease except as follows:
(i)    each additional term shall begin on the day after the then current
Expiration Date and thereafter the Expiration Date shall be deemed to be the
date that is five (5) years after the then current Expiration;
(ii)    there shall be only three (3) further options to extend following the
first renewal, two (2) further options to extend following the second renewal,
one (1) further option to extend following the third renewal and no further
options to extend after the fourth renewal; and
(iii)    the Minimum Annual Rent for each year of the additional period shall be
equal to the greater of (i) the Minimum Annual Rent payable in the immediately
preceding Lease Year, or (ii) 95% of the fair market rental value of the
Premises and annual increases in fair market rental value (collectively, the
“FMR”) applicable at the time Tenant exercises such option (but in no event
prior to the date that is ten (10) months before the then current Expiration
Date). In determining the fair market rental value of the Premises and fair
market annual increases in such rental value, Landlord shall take into account
and make appropriate adjustments to reflect current market terms, conditions and
concessions for similar renewal transactions in similar

18



--------------------------------------------------------------------------------




industrial buildings that are then generally available in the market area (and
taking into account whether such terms, conditions and concessions are being
made available by Landlord) at the time Tenant exercises such option (but in no
event prior to the date that is ten (10) months before the then current
Expiration Date).
(c)    Unless Landlord accepts as Tenant’s Minimum Annual Rent obligation for
each year of an additional period an amount equal to the Minimum Annual Rent
payable in the immediately preceding Lease Year (the “Prior Rent Alternative”),
within fifteen (15) days after Landlord receives notice of Tenant’s exercise of
the option to extend the Term of this Lease, but in no event prior to the date
that is ten (10) months before the then current Expiration Date, Landlord will
give notice to Tenant (the “Rent Notice”) of Landlord’s opinion of the FMR and
comparing the FMR to the Minimum Annual Rent payable in the immediately
preceding Lease Year. If Tenant does not respond to the Rent Notice within
fifteen (15) days after receiving it, Landlord’s opinion of the FMR shall be
deemed accepted as the Minimum Annual Rent due for each Lease Year of the
additional period. If, during such fifteen (15) day period, Tenant gives
Landlord notice that Tenant contests Landlord’s determination of the FMR (an
“Objection Notice”), which notice must contain therein Tenant’s opinion of the
FMR, the parties will attempt to arrive at a mutually agreeable Minimum Annual
Rent for each Lease Year of the additional period, which, in no event, shall be
less than the Prior Rent Alternative. When the parties come to an agreement,
they will both execute an amendment to this Lease establishing the Minimum
Annual Rent for each Lease Year of the additional period.
(d)    If Landlord and Tenant cannot agree as to the FMR within fifteen (15)
days after Landlord’s receipt of the Objection Notice, the FMR shall be
determined by appraisal. Within ten (10) days after the expiration of such
fifteen (15) day period, Landlord and Tenant shall give written notice to the
other setting forth the name and address of an appraiser designated by the party
giving notice. All appraisers selected shall be members of the American
Institute of Real Estate Appraisers and shall have had at least ten (10) years
continuous experience in the business of appraising industrial buildings in the
market area. If either party shall fail to give notice of such designation
within the time period provided, then the party who has designated its appraiser
(the “Designating Party”) shall notify the other party (the “Non-Designating
Party”) in writing that the Non-Designating Party has an additional ten (10)
days to give notice of its designation, otherwise the appraiser, if any,
designated by the Designating Party shall conclusively determine the FMR. If two
appraisers have been designated, such appraisers shall attempt to agree upon the
FMR. If the two appraisers do not agree on the FMR within twenty (20) days of
their designation, the two appraisers shall designate a third appraiser. If the
two appraisers shall fail to agree upon the identity of a third appraiser within
five (5) business days following the end of such twenty (20) day period, then
either Landlord or Tenant may apply to the American Arbitration Association, or
any successor thereto having jurisdiction, for the settlement of the dispute as
to the designation of the third appraiser and the American Arbitration
Association shall designate a third appraiser in accordance with the Real Estate
Valuation Arbitration Rules of the American Arbitration Association. The three
appraisers shall conduct such hearings as they may deem appropriate, shall make
their determination of the FMR in writing and shall give notice to Landlord and
Tenant of such determination within twenty (20) days after the appointment of
the third appraiser. If the three appraisers cannot agree upon the FMR, each
appraiser shall submit in writing to Landlord and Tenant the FMR as determined
by such appraiser. The FMR for the purposes of this paragraph shall be equal to
the arithmetic average of the two closest determinations of FMR submitted by the
appraisers. Each party shall pay its own fees and expenses in connection with
any appraiser selected by such party under this paragraph, and the parties shall
share equally all other expenses and fees of the arbitration, including the fees
and expenses charged by the third appraiser. The FMR as determined in accordance
with the provisions of this Section shall be final and binding upon Landlord and
Tenant. Notwithstanding anything contained in this Section to the contrary, in
no event shall Tenant’s Minimum Annual Rent obligation for each year of the
additional period be an amount that is less than the Prior Rent Alternative.
30.    Parking. Tenant shall have the exclusive right, at Tenant’s sole risk and
responsibility, to use all of the parking spaces in that certain parking area of
the Premises delineated on Exhibit “A” attached hereto as the “Parking Area”.
Landlord shall have no obligation to police usage of the Parking Area or to
enforce Tenant’s exclusive rights with respect thereto.
31.    Brokers. The parties agree that they have dealt with no brokers in
connection with this Lease, except for Proventure, whose commission shall be
paid by Landlord pursuant to separate agreement. Each party agrees to indemnify
and hold the other harmless from any and all claims for commissions or fees in
connection with the Premises and this Lease from any other real estate brokers
or agents with whom they may have dealt.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES ON FOLLOWING PAGE]

19



--------------------------------------------------------------------------------






Landlord and Tenant have executed this Lease on the respective date(s) set forth
below.
 
 
Landlord:
 
 
 
 
LIBERTY PROPERTY LIMITED PARTNERSHIP
 
 
By: Liberty Property Trust, its sole general partner
Date signed:
 
 
 
 
September 8, 2014
By:
/s/ Robert Kiel    
 
 
 
Name: Robert Kiel
 
 
 
Title: Senior Vice President and City Manager
 
 
 
 
 
 
 
By:
/s/ George J. Alburger Jr.    
 
 
 
Name: George J. Alburger Jr.
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
Date signed:
 
Tenant:
 
 
September 5, 2014
ZULILY, INC.
 
 
 
 
Attest/Witness:
 
 
/s/ Marcia Cardona
By:
/s/ Darrell Cavens    
Name: Marcia Cardona
 
Name: Darrell Cavens
Title: Executive Assistant
 
Title: Chief Executive Officer




































20



--------------------------------------------------------------------------------




Rider 1 to Lease Agreement
(Multi-Tenant Industrial)
ADDITIONAL DEFINITIONS

“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.
“Affiliate” means (i) any entity controlling, controlled by, or under common
control of, Tenant, (ii) any successor to Tenant by merger, consolidation or
reorganization, and (iii) any purchaser of all or substantially all of the
assets of Tenant as a going concern.
“Agents” of a party means such party’s employees, agents, representatives,
contractors, licensees or invitees.
“Alteration” means any addition, alteration or improvement to the Building or
the Premises, as the case may be.
“Building Rules” means the rules and regulations attached to this Lease as
Exhibit “B” as they may be amended from time to time.
“Building Systems” means any electrical, mechanical, plumbing, heating,
ventilating, air conditioning, sprinkler, life safety or security systems
serving the Building.
“Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment.
“Event of Default” means a default described in Section 22(a) of this Lease.
“Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use, treatment,
storage or disposal of which is regulated, restricted, or prohibited by any
Environmental Law.
“Interest Rate” means interest at the rate of 1½% per month.
“Laws” means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities or of any
private association or contained in any restrictive covenants or other
declarations or agreements, now or subsequently pertaining to the Premises or
the use and occupation of the Premises.
“Lease Year” means the period from the Commencement Date through the succeeding
12 full calendar months (including for the first Lease Year any partial month
from the Commencement Date until the first day of the first full calendar month)
and each successive 12-month period thereafter during the Term.
“Maintain” or “Maintenance” means to provide such maintenance, repair and, to
the extent necessary and appropriate, replacement, as may be needed to keep the
subject property in good condition and repair. Maintenance also includes
utilizing such Building or Building Systems-performance assessment tools or
optimizing practices that Landlord in its discretion reasonably deems necessary
or appropriate for planning, designing, installing, testing, operating and
maintaining the Building, Building Systems and the Premises in a sustainable,
energy efficient manner and providing a safe and comfortable work environment,
with a view toward achieving improved overall performance and minimizing impact
on the environment.
“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
under this Lease.
“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Premises or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.

R-1-1



--------------------------------------------------------------------------------




“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.
“Operating Expenses” means all costs, fees, charges and expenses incurred or
charged by Landlord in connection with the ownership, operation, maintenance and
repair of, and services provided to, the Premises, including, but not limited
to: (i) the charges at standard retail rates for any utilities provided by
Landlord pursuant to Section 7 of this Lease; (ii) the cost of insurance carried
by Landlord pursuant to Section 8 of this Lease together with the cost of any
commercially reasonable deductible (not to exceed $25,000.00 per occurrence)
paid by Landlord in connection with an insured loss; (iii) Landlord’s cost to
Maintain the Premises, subject to the provisions of subsection (b) of Rider 2 of
this Lease; (iv) to the extent not otherwise payable by Tenant pursuant to
Section 5 of this Lease, all levies, taxes (including real estate taxes, sales
taxes and gross receipt taxes), assessments, liens, license and permit fees,
together with the reasonable cost of contesting any of the foregoing (provided
that (i) the Operating Expenses reflect the savings resulting from such contest,
and (ii) real estate taxes are contested on a contingency basis), which are
applicable to the Term, and which are imposed by any authority or under any Law,
or pursuant to any recorded covenants or agreements, upon or with respect to the
Premises, or any improvements thereto, or directly upon this Lease or the Rent
or upon amounts payable by any subtenants or other occupants of the Premises, or
against Landlord because of Landlord’s estate or interest in the Premises; (v)
the annual amortization (over their estimated economic useful life) of the costs
of improvements or replacements that would be classified as a capital
expenditure under generally accepted accounting principles consistently applied;
(vi) a management fee equal to two percent (2%) of the sum of all Minimum Annual
Rent from the Premises; (vii) a property service fee covering employees of and
vehicles owned by Landlord providing repair, maintenance and related services to
the Premises, and equipment, tools and materials used in connection with and
other costs related to such services, all of which shall be consistent with (A)
the service level set forth in Rider 2 of this Lease, and (B) the property
service fee associated with such service level as set forth in Exhibit “J” to
the Lease; and (viii) costs to process the certification or re-certification of
the Building pursuant to any applicable environmental or energy rating/bench
marking system (such as Energy Star or LEED) including applying, reporting, and
tracking costs and related reasonable consultant’s fees associated therewith.
The foregoing notwithstanding, Operating Expenses will not include: (i)
depreciation on the Building (including, without limitation, on the Building
Systems and equipment); (ii) financing and refinancing costs (except as provided
above), interest on debt or amortization payments on any mortgage, or rental
under any ground or underlying lease; (iii) leasing and/or brokerage
commissions, advertising expenses, tenant improvements or other costs directly
related to the leasing of the Premises; (iv) federal, state, or local income
taxes, franchise, gift, transfer, excise, estate, succession, inheritance,
excess profits or corporate capital stock tax imposed or assessed upon Landlord,
unless such tax or any similar tax is levied or assessed in lieu of all or any
part of any taxes includable in Operating Expenses above; (v) depreciation and
amortization; (vi) expenses incurred by Landlord to prepare, renovate, repaint,
redecorate or perform any other work in any space leased to an existing tenant
or prospective tenant of the Building; (vii) expenses incurred by Landlord for
repairs or other work occasioned by fire, windstorm, or other insurable casualty
or condemnation, to the extent of insurance proceeds (or to the extent of
insurance proceeds Landlord would have received if Landlord had maintained the
insurance required to be maintained by Landlord hereunder) or condemnation
proceeds received by Landlord; (viii) expenses incurred by Landlord to lease
space to new tenants or to retain existing tenants, including leasing
commissions, advertising and promotional expenditures; (ix) expenses incurred by
Landlord to resolve disputes or to enforce or negotiate lease terms with
prospective or existing tenants; (x) interest, principal, points and fees,
amortization or other costs associated with any debt, and rent payable under any
lease to which this Lease is subject, and all costs and expenses associated with
any such debt or lease and any ground lease rent, irrespective of whether this
Lease is subject or subordinate thereto; (xi) costs of alterations, repairs,
capital improvements, equipment replacement and other items which under
generally accepted accounting principles are properly classified as capital
expenditures, except that the annual amortization of these costs over their
estimated economic useful life shall be included to the extent otherwise
expressly permitted in this Lease; (xii) expenses for the replacement of any
item covered under warranty, to the extent of the warranty; (xiii) costs to
correct any penalty or fine incurred by Landlord due to Landlord’s violation of
any federal, state or local law or regulation and any interest or penalties due
for late payment by Landlord of any of the Operating Expenses; (xiv) costs
arising from the negligence or willful misconduct of Landlord or its Agents;
(xv) expenses for any item or service which Tenant pays directly to a third
party or separately reimburses to Landlord (other than as an Operating Expense)
and expenses incurred by Landlord to the extent the same are reimbursable or
reimbursed (other than as an Operating Expense) from any other tenants,
occupants of the property, or third parties; (xvi) expenses for any item or
service not provided to Tenant but exclusively to certain other tenants in the
Building; (xvii) salaries of (a) employees above the grade of building
superintendent or building manager, and (b) employees to the extent their time
is not spent directly in the operation of the Premises; (xviii) Landlord’s
general corporate overhead and administrative expenses; (xix) reserves; (xx)
fees paid to Affiliates of Landlord to the extent that such fees exceed the
customary amount charged for the service provided, (xxi) costs incurred to
remediate Hazardous Materials from the Premises, unless and to the extent caused
by the acts or omissions of Tenant or its Agents; (xxii) the cost of sculptures,
paintings and other objects of art; (xxiii) political and charitable donations
attributable to the Premises; (xxiv) any bad debt loss, rent loss or reserves
for bad debt or rent loss; (xxv) expenses for the defense of the Landlord’s
title to all or any part of the Building or the Land; or (xxvi) costs of
correcting any latent defects or design defects

R-1-2



--------------------------------------------------------------------------------




in the original construction, materials or equipment in the Building provided
that for the purposes of this clause conditions (not occasioned by design or
construction defects) resulting from ordinary wear and tear and use shall not be
deemed defects. If Landlord elects to prepay real estate taxes during any
discount period, Tenant shall be entitled to any benefit actually realized by
Landlord with respect to any such prepayment, provided, however, that the
foregoing shall not impose any obligation upon Landlord to prepay real estate
taxes. If and to the extent Landlord actually receives, and actually realizes
savings from, any tax rebates, tax abatements, tax incentives or the like with
respect to the levies, taxes, assessments, liens, fees and costs for which
Tenant shall have paid or shall be obligated to pay Tenant’s Share pursuant to
subsection (e) of the first sentence of this paragraph and Section 5 of the
Lease, then Tenant shall be entitled to any such benefit (via a pass through to
Tenant) after deduction of Landlord's commercially reasonable, out-of-pocket
costs, if any, of obtaining any such benefit; provided, however, that the
foregoing shall not impose any obligation upon Landlord to pursue any such
benefit. If Landlord elects not to contest real estate taxes or assessments now
or subsequently pertaining to the Premises, then Tenant, at Tenant’s sole cost
and expense, shall have the right, upon prior written notice to Landlord, to
contest such real estate taxes or assessments, in good faith, provided that such
contest by Tenant does not (i) subject Landlord or the Premises to any fines,
penalties, liens and/or liability, or (ii) result in the rescission of the tax
abatement resulting from the LERTA program. Landlord shall have the right to
directly perform (by itself or through an affiliate) any services provided under
this Lease provided that the Landlord’s charges included in Operating Expenses
for any such services shall not exceed competitive market rates for comparable
services. Landlord shall not be entitled to collect more than 100% of the actual
Building Operating Expenses (without duplication) in any year.


“Rent” means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.
“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.
“Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.
“Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant’s interest in the Premises, or (iii)
any transfer of a controlling interest in Tenant

R-1-3



--------------------------------------------------------------------------------




Rider 2 to Lease Agreement
MAINTENANCE AND REPAIR RESPONSIBILITIES


Maintenance obligations, and the responsibility for payment associated with the
performance of such Maintenance, shall be allocated between Landlord and Tenant
in accordance with this Rider 2, except as otherwise set forth in Section 9 of
this Lease.
(a)    Landlord’s Obligation to Maintain at Landlord’s Expense. Landlord, at
Landlord’s sole expense, without reimbursement from Tenant, shall (a) Maintain
(i) the Building footings, foundations, structural steel columns, girders and
the structural aspects of the floor slab and the floor slab’s sub base, and (ii)
the main utility lines to the point of connection into the Building (e.g., main
electricity and water/sewer service to the Building), and (b) replace, to the
extent necessary and appropriate, the Building roof and roof membrane and
structural components of the exterior walls; in each case, unless (A) the costs
of such Maintenance or replacement would have been covered by warranty but is no
longer covered by warranty due to the acts or omissions of Tenant or its Agents,
or (B) such Maintenance or replacement is required due to the acts or omissions
of Tenant or its Agents, in which event, Tenant agrees to pay to Landlord,
within 30 days after being billed therefor, any and all costs incurred by
Landlord in performing such Maintenance or replacement.
(b)    Landlord’s Obligation to Maintain at Tenant’s Expense. Landlord shall
Maintain, as an Operating Expense, the following: (i) the Building roof and
exterior walls (including, without limitation, exterior façade painting and
caulk repair) (except that replacement of the Building roof and structural
components of the exterior walls, shall be performed by Landlord, at Landlord’s
sole expense, as set forth in subsection (a) above); (ii) the irrigation
systems, storm water facilities and detention ponds; and (iii) the driveways,
sidewalks, parking, loading and landscaped areas (including, without limitation,
fencing (if any), asphalt/concrete and snow and ice removal from sidewalks. In
addition to the foregoing, Landlord shall, as an Operating Expense, be
responsible for the following: exterior pest control; exterior window cleaning;
exterior stair systems; and sanitary lift stations. If Tenant becomes aware of
any condition that is Landlord’s responsibility to repair under this subsection
or subsection (a) above, then Tenant shall promptly notify Landlord in writing
of the condition. Moreover, regardless of who bears responsibility for repair,
Tenant shall immediately notify Landlord in writing if Tenant becomes aware of
any areas of water intrusion or mold growth in or about the Premises.
(c)    Supplemental Service. If Tenant requests, and if Landlord is able to
furnish, any service or maintenance over and above the scope of services or
maintenance required to be provided by Landlord under this Lease, then Tenant
shall pay to Landlord, within 10 days after being billed therefor, Landlord’s
charge for such supplemental service or maintenance (together with a
supplemental service fee of 10% thereof).
(d)    Tenant’s Obligation to Maintain at Tenant’s Expense. Except as otherwise
expressly provided in subsections (a) and (b) above, Tenant shall Maintain, at
its sole expense, the following: (i) the Building Systems (including, without
limitation, exterior lighting); and (ii) the Building and all fixtures and
equipment in the Building (including, without limitation, the wearing surface of
the floor slab and the floor slab’s edges and caulking, all dock equipment
(including dock doors, levelers, bumpers, dock shelters, ramps and dock lights)
and all telephone, telecommunications, data and other communication lines);
ordinary wear and tear excepted. In addition to the foregoing, Tenant, at its
sole cost, shall be responsible for the following: security; interior pest
control; interior window cleaning; janitorial; trash and recyclables collection
services (including dumpsters); office/warehouse lighting (including all bulbs
and ballasts); and ceiling tiles. Tenant shall perform each of its Maintenance
obligations (i) with a service provider and a service agreement reasonably
acceptable to Landlord and, if applicable, in accordance with any manufacturer’s
recommendations and/or warranty requirements, and (ii) provide Landlord with
documentation evidencing the satisfactory payment and completion (or results) of
any such Maintenance. All Maintenance by Tenant shall utilize materials and
equipment which are comparable to those originally used in constructing the
Building. Tenant, upon receipt and any Landlord request, shall provide Landlord
with copies of all written information (including, without limitation,
agreements, contracts, records, reports, certificates, invoices and receipts)
relating to any Tenant Maintenance hereunder. Tenant, at its sole expense, will
be solely responsible for ensuring that any Maintenance affecting the Building
roof is performed in a manner that does not violate the Building’s roof
warranty, and Tenant shall be solely responsible for any costs or expenses that
are not covered by such warranty. Notwithstanding the foregoing, if a capital
replacement of any heating, ventilation and air conditioning system, or other
Building System, equipment or fixture exclusively serving the Premises is
required during the Term of this Lease (other than as a result of the acts or
omissions of Tenant or its Agents), then Landlord shall replace such system,
equipment or fixture exclusively serving the Premises, using Building standard
materials, and the cost thereof shall be paid by Landlord and thereafter the
cost thereof shall be amortized, at the rate of 10% per annum, over the
estimated useful life thereof, and Tenant shall be responsible for paying
Landlord, as additional Rent hereunder (in equal monthly installments on the
first day of each month during the remaining Term or any extended Term of this
Lease), that portion of the

R-2-1
SL-3



--------------------------------------------------------------------------------




costs for such replacement which is attributable to the portion of the useful
life of such replacement which falls within the then remaining term or any
extended Term of this Lease.
(e)    Tenant’s Failure to Maintain. If Tenant fails to Maintain the Premises in
accordance with this Lease, then Landlord, subject to Tenant’s notice and cure
rights expressly provided in this Lease, shall have the rights and remedies set
forth in Section 22 of this Lease; provided, however, that in the case of a
condition that Landlord reasonably believes poses an imminent threat to life,
safety or damage to property, Landlord may take immediate action to correct such
failure, and Tenant shall pay to Landlord, within 10 days after being billed
therefor, any and all reasonable costs incurred by Landlord in connection with
such correction, together with an administrative fee of 10% of such costs.



R-2-2
SL-3



--------------------------------------------------------------------------------




EXHIBIT “A”
PLAN SHOWING PREMISES
[planshowingpremissisexhibita.jpg]

A-1



--------------------------------------------------------------------------------




EXHIBIT “B”
BUILDING RULES
1.Any sidewalks, lobbies, passages and stairways shall not be obstructed or used
by Tenant for any purpose other than ingress and egress from and to the
Premises. Landlord shall in all cases retain the right to control or prevent
access by all persons whose presence, in the judgment of Landlord, shall be
prejudicial to the safety, peace or character of the Premises.
2.    The toilet rooms, toilets, urinals, sinks, faucets, plumbing or other
service apparatus of any kind shall not be used for any purposes other than
those for which they were installed, and no sweepings, rubbish, rags, ashes,
chemicals or other refuse or injurious substances shall be placed therein or
used in connection therewith or left in any lobbies, passages, elevators or
stairways.
3.    Tenant shall not impair in any way the fire safety system and shall comply
with all safety, fire protection and evacuation procedures and regulations
established by Landlord, any governmental agency or any insurance company
insuring the Building, including without limitation the insurer’s Red Tag Permit
System, Hot Work Permit System and all other fire protection impairment
procedures.  No person shall go on the roof without Landlord’s prior written
permission.
4.    Skylights, windows, doors and transoms shall not be covered or obstructed
by Tenant, and Tenant shall not install any window covering which would affect
the exterior appearance of the Building, except as approved in writing by
Landlord. Tenant shall not remove, without Landlord’s prior written consent, any
shades, blinds or curtains in the Premises.
5.    Without Landlord’s prior written consent, Tenant shall not hang, install,
mount, suspend or attach anything from or to any sprinkler, plumbing, utility or
other lines. If Tenant hangs, installs, mounts, suspends or attaches anything
from or to any doors, windows, walls, floors or ceilings, Tenant shall spackle
and sand all holes and repair any damage caused thereby or by the removal
thereof at or prior to the expiration or termination of the Lease. If Tenant
elects to seal the floor, Tenant shall seal the entire unfinished floor area
within the Premises.
6.    Tenant shall not change any locks or place additional locks upon any
doors.
7.    Tenant shall not use or keep in the Building any matter having an
offensive odor or which may negatively affect the indoor air quality of the
Building, or any explosive or highly flammable material; nor shall any animals
other than service animals in the company of their handlers be brought into or
kept in or about the Premises.
8.    If Tenant desires to introduce electrical, signaling, telegraphic,
telephonic, protective alarm or other wires, apparatus or devices, Landlord
shall direct where and how the same are to be placed, and except as so directed,
no installation boring or cutting shall be permitted. Landlord shall have the
right to prevent and to cut off the transmission of excessive or dangerous
current of electricity or annoyances into or through the Building or the
Premises and to require the changing of wiring connections or layout at Tenant’s
expense, to the extent that Landlord may deem necessary, and further to require
compliance with such reasonable rules as Landlord may establish relating
thereto, and in the event of non-compliance with the requirements or rules,
Landlord shall have the right immediately to cut wiring or to do what it
considers necessary to remove the danger, annoyance or electrical interference
with apparatus in any part of the Building. All wires installed by Tenant must
be clearly tagged at the distributing boards and junction boxes and elsewhere
where required by Landlord, with the number of the office to which said wires
lead, and the purpose for which the wires respectively are used, together with
the name of the concern, if any, operating same.
9.    Tenant shall not place weights anywhere beyond the safe carrying capacity
of the Building.
10.    The use of rooms as sleeping quarters is strictly prohibited at all
times.
11.    Tenant shall comply with all parking regulations promulgated by Landlord
from time to time for the orderly use of the vehicle parking areas, including
without limitation the following: Parking shall be limited to automobiles,
passenger or equivalent vans, motorcycles, light four wheel pickup trucks and
(in designated areas) bicycles. No vehicles shall be left in the parking lot
overnight without Landlord’s prior written approval. Parked vehicles shall not
be used for vending or any other business or other activity while parked in the
parking areas, except that Tenant shall be permitted to have food trucks on the
Premises to serve food to its employees and contractors. Vehicles shall be
parked only in striped parking spaces, except for loading and unloading, which
shall occur solely in zones marked for such purpose, and be so conducted as to
not unreasonably

B-1



--------------------------------------------------------------------------------




interfere with traffic flow within the Premises. Employee and tenant vehicles
shall not be parked in spaces marked for visitor parking or other specific use.
All vehicles entering or parking in the parking areas shall do so at owner’s
sole risk and Landlord assumes no responsibility for any damage, destruction,
vandalism or theft. Tenant shall cooperate with Landlord in any measures
implemented by Landlord to control abuse of the parking areas, including without
limitation access control programs, tenant and guest vehicle identification
programs, and validated parking programs, provided that no such validated
parking program shall result in Tenant being charged for spaces to which it has
a right to free use under its Lease. Each vehicle owner shall promptly respond
to any sounding vehicle alarm or horn, and failure to do so may result in
temporary or permanent exclusion of such vehicle from the parking areas. Any
vehicle which violates the parking regulations may be cited, towed at the
expense of the owner, temporarily or permanently excluded from the parking
areas, or subject to other lawful consequence.
12.    If Landlord designates the Building as a non-smoking building, Tenant and
its Agents shall not smoke in the Building or at the Building entrances and
exits or in any other areas around the Building designated by Landlord as
non-smoking areas.
13.    If at Tenant’s request, Landlord consents to Tenant having a dumpster at
the Premises, Tenant shall locate the dumpster in the area designated by
Landlord and shall keep and maintain the dumpster clean and painted with lids
and doors in good working order and, at Landlord’s request, locked.
14.    Tenant shall provide Landlord with a written identification of any
vendors engaged by Tenant to perform services for Tenant at the Premises
(examples: cleaners, security guards/monitors, trash haulers, telecommunications
installers/maintenance).
15.    Tenant shall comply with any move-in/move-out rules provided by Landlord.
16.    Tenant shall comply with the following additional sustainability
requirements:
a.    Tenant shall provide, within ten (10) days after Landlord’s request from
time to time, reasonably requested energy and water consumption data and related
information in connection with Tenant’s use of the Premises and all
construction, maintenance, repairs, cleaning, trash disposal and recycling
relating to the Premises performed by or on behalf of Tenant – all to be used
for purposes of monitoring and improving building efficiencies.
b.    Low/No VOC Paint. Tenant shall use only interior paints and coatings
(including primers) meeting the environmental requirements of the current Green
SealTM Environmental Standard For Paints And Coatings – GS-11.
c.    Green Cleaning Products. All cleaning products used in the Premises must
be certified under the current Green SealTM Environmental Standard for
Industrial and Institutional Cleaners – GS-37.
d.    Recycling. The following items must be recycled according to local
capabilities, guidelines and regulations: (i) Paper; (ii) Cardboard; (iii)
Plastics; (iv) Aluminum Cans/Metals; and (v) Glass.
17.    Tenant shall cause all of Tenant’s Agents to comply with these Building
Rules.
18.    Landlord reserves the right to rescind, suspend or modify any rules or
regulations, either on a temporary or permanent basis, and to make such other
rules and regulations as, in Landlord’s reasonable judgment, may from time to
time be needed for the safety, care, maintenance, operation and cleanliness of
the Premises. Notice of any action by Landlord referred to in this section,
given to Tenant, shall have the same force and effect as if originally made a
part of the foregoing Lease. New rules or regulations will not, however, be
unreasonably inconsistent with the proper and rightful enjoyment of the Premises
by Tenant under the Lease.



B-2



--------------------------------------------------------------------------------




EXHIBIT “C”
TENANT ESTOPPEL CERTIFICATE
Please refer to the documents described in Schedule 1 hereto, (the “Lease
Documents”) including the “Lease” therein described; all defined terms in this
Certificate shall have the same meanings as set forth in the Lease unless
otherwise expressly set forth herein. The undersigned Tenant hereby certifies
that it is the tenant under the Lease. Tenant hereby further acknowledges that
it has been advised that the Lease may be collaterally assigned in connection
with a proposed financing secured by the Premises and/or may be assigned in
connection with a sale of the Premises and certifies both to Landlord and to any
and all prospective mortgagees and purchasers of the Premises, including any
trustee on behalf of any holders of notes or other similar instruments, any
holders from time to time of such notes or other instruments, and their
respective successors and assigns (the “Beneficiaries”) that as of the date
hereof:
1.    The information set forth in attached Schedule 1 is true and correct.
2.    Tenant is in occupancy of the Premises and the Lease is in full force and
effect, and, except by such writings as are identified on Schedule l, has not
been modified, assigned, supplemented or amended since its original execution,
nor are there any other agreements between Landlord and Tenant concerning the
Premises, whether oral or written.
3.    To Tenant’s actual, present knowledge, after due inquiry of Tenant’s
facility manager for the Building, all conditions and agreements under the Lease
to be satisfied or performed by Landlord have been satisfied and performed.
4.    Tenant is not in default under the Lease Documents, Tenant has not
received any notice of default under the Lease Documents, and, to Tenant’s
knowledge, there are no events which have occurred that, with the giving of
notice and/or the passage of time, would result in a default by Tenant under the
Lease Documents.
5.    Tenant has not paid any Rent due under the Lease more than 30 days in
advance of the date due under the Lease and Tenant has no rights of setoff,
counterclaim, concession or other rights of diminution of any Rent due and
payable under the Lease except as set forth in Schedule 1.
6.    To Tenant’s actual, present knowledge, after due inquiry of Tenant’s
facility manager for the Building, there are no uncured defaults on the part of
Landlord under the Lease Documents. Tenant has not sent any notice of default
under the Lease Documents to Landlord, and, to Tenant’s knowledge, there are no
events which have occurred that, with the giving of notice and/or the passage of
time, would result in a default by Landlord thereunder, and that at the present
time Tenant has no claim against Landlord under the Lease Documents.
7.    Except as expressly set forth in Part G of Schedule 1, there are no
provisions for any, and Tenant has no, options with respect to all or any
portion of the Premises.
8.    No action, voluntary or involuntary, is pending against Tenant under
federal or state bankruptcy or insolvency law.
9.    The undersigned has the authority to execute and deliver this Certificate
on behalf of Tenant and acknowledges that all Beneficiaries will rely upon this
Certificate in purchasing the Premises or extending credit to Landlord or its
successors in interest.
10.    This Certificate shall be binding upon the successors, assigns and
representatives of Tenant and any party claiming through or under Tenant and
shall inure to the benefit of all Beneficiaries.
IN WITNESS WHEREOF, Tenant has executed this Certificate this ____ day of
__________, 2____.
 
 
Name of Tenant
 
 
 
 
 
 
 
By:
 
 
 
 
Title:
 


C-1



--------------------------------------------------------------------------------




SCHEDULE 1 TO TENANT ESTOPPEL CERTIFICATE
Lease Documents, Lease Terms and Current Status
A.    Date of Lease:
B.    Parties:
1.    Landlord:
2.    Tenant:
C.    Premises:
D.    Modifications, Assignments, Supplements or Amendments to Lease:




E.    Commencement Date:
F.    Expiration of Current Term:
G.    Option Rights:
H.    Security Deposit Paid to Landlord: $
I.    Current Minimum Annual Rent: $
J.    Current Annual Operating Expenses: $
K.    Current Total Rent: $
L.    Square Feet Demised:



C-2



--------------------------------------------------------------------------------




EXHIBIT “D”
PROHIBITED USES
The following uses are prohibited in or about the Premises:
1.
Automobile/truck maintenance, repair or fueling, except for ancillary mobile
refueling and repair work as is required
 
for trucks used in any tenant’s warehouse and distribution business;
2.
Battery manufacturing or reclamation;
3.
Ceramics and jewelry manufacturing or finishing, except for the assembly of
finished ceramics and jewelry
 
components;
4.
Chemical (organic or inorganic) manufacturing;
5.
Drum recycling;
6.
Dry cleaning;
7.
Manufacturing, storage and use of explosives. For purposes hereof, “explosives”
shall mean an explosive material,
 
such as TNT, ammunition and/or fireworks;
8.
Hazardous Materials, except for (a) storage and distribution of products
containing Hazardous Materials, such as,
 
perfumes, colognes, fragrances, aerosol cans and building materials, and (b)
activities which are incidental to the
 
ordinary course of any tenant’s business, kept in reasonable quantities for such
incidental activities, and are conducted
 
in accordance with all Environmental Laws;
9.
Leather production, tanning or finishing;
10.
Hospitals; and the processing, treatment or storage of bio-hazardous waste in
the Building, other than the storage of
 
minimal quantities of such materials, which storage is incidental to the
ordinary course of another tenant’s business
 
and are stored in accordance with all Environmental Laws;
11.
Metal shredding, recycling or reclamation;
12.
Metal smelting and refining;
13.
Mining;
14.
Paint, pigment and coating operations, other than (a) storage and distribution
of same, and (b) the minimal use of such
 
materials that are prudently used by other tenants in the usual and ordinary
course of such other tenants’ business and
 
are conducted in accordance with all Environmental Laws;
15.
Petroleum refining;
16.
Tire and rubber manufacturing; storage of tires in the Building with the
exception that a de minimus number of spare
 
tires for trucks may be retained;
17.
Above-ground and/or underground fuel storage tanks (except for two (2)
above-ground fuel tanks not in excess of 1,000
 
gallons each). Landlord acknowledges that Landlord or any other tenant shall be
responsible, at Landlord’s or such
 
other tenant’s sole cost and expense, for (a) obtaining all permits and
approvals required for such fuel tanks, and (b)
 
all compliance relating to or arising out of the use or presence of such fuel
tanks;
18.
Bulk Commercial storage of coffee beans, cocoa beans or powder, fresh fruits or
vegetables not packaged for retail
 
consumption; and
19.
Residential use or occupancy.












D-1



--------------------------------------------------------------------------------




EXHIBIT “E”
BASE BUILDING PLANS
The following drawings, prepared by Allied Construction and its design
consultants are incorporated in this Lease by reference:




[exhibite.jpg]

E-1
PHDATA 4990846_23

--------------------------------------------------------------------------------




EXHIBIT “F”
BASE BUILDING SPECIFICATIONS
LIBERTY PROPERTY TRUST OUTLINE SPECIFICATIONS
800,000 Square Foot Warehouse Building
Lehigh Valley Industrial Park VII, Lots 3, 4 and 5
Bethlehem, Pennsylvania




Division 1 – General Requirements




1-1    A temporary field office, temporary utilities through Certificate of
Occupancy and miscellaneous field expenses associated with the work are
included.


1-2    Field engineering and full-time field supervision of the work included.


1-3    Quality control testing for concrete compression testing, testing of FF
and FL and steel inspections, will be by the Owner.


1-4    Other specific testing, such as soils testing, etc., that may be required
by site conditions or at the Owner’s request, will be by the Owner.


1-5    Builder’s Risk insurance will be by the Owner.
1-6    Provide general liability insurance.
1-7    Provide professional liability insurance (Lloyds BRIT WRAP policy).
1-8    Provide necessary project scheduling via Primavera P6.
1-9    Provide temporary sanitary facilities during construction period.
1-10    Provide separate dumpsters for both recycled and landfill waste.
1-11    Provide for jobsite progress cleanup and final cleaning.
1-12    Provide design services including architectural, structural and MEP
disciplines including CA services.


1-13    Provide safety program and oversight including establishment of a
designated PA/OSHA Consultation Site.



F-1



--------------------------------------------------------------------------------




1-14    Assist the Owner’s Project Administrator by providing product and
recycling data for LEED/USBGC certification requirements.


1-15    Provide site specific project reimbursable cost items such as LAN
service, cellular phones, plan & spec reproduction, mailing & shipping costs and
shop drawing & submittals.
1-16    Provide construction layout & surveying.
1-17    Provide temporary protection.




Division 2 – Site Work
2-1    Site improvements will be as shown on the T&M Associates drawings dated
05/22/2012 listed in our attached Exhibit ‘A’ and will include all trench work
for electric, gas, phone, water and sewer, and provide sewer connection.
2-2    Site clearing and grubbing of the site as required to install the
proposed building, paving, landscaping and utility services. Work includes
demolition of the Combo Mill basement including the foundations and walls.


2-3    Soil erosion and control measures will be as required by state and local
ordinances.


2-4    Paving for truck traffic will consist of 6.5” 4,000 psi unreinforced
concrete. The concrete will also have 3/4” smooth dowels at all cold joints.


2-5    Pedestrian walkways will be four (4) inches thick, reinforced concrete
with a broom finish.


2-6    6.5” 4,000 psi reinforced concrete truck aprons will be provided on the
perimeter of the building at all loading docks. Aprons will be installed with a
brush finish. The concrete will also have 3/4” smooth dowels at all cold joints.


2-7    Landscape work will be by others. Stabilization will be completed by
Contractor and included in base site number.


2-8    Contractor to provide the cut and fill analysis for the site.


2-9    Fire hydrant locations will be provided around the building adjacent to
the exit stairs or as required by local code.


Division 3 – Concrete
3-1    A continuous concrete strip footing will be provided around the building
perimeter under the building foundation wall.


3-2    Concrete footings will be provided under each interior column.


3-3    The floor slab will be a seven (7)-inch thick, 4,000 psi, non-reinforced
concrete slab-on- grade finished installed on a 6”stone base to FF 50 FL 35.
Control joints will be “Soff- Cut” throughout the SOG. Forming for 80 dock
levelers and column isolations are included. The concrete slab will be sealed
with L&M Sealhard (one coat). Joints will not be filled.



F-2



--------------------------------------------------------------------------------




3-4    Diamond Dowels will be placed on 18” OC in the concrete slab and will be
installed at all construction joints.


3-5    Exterior perimeter walls will be reinforced concrete tilt-wall
construction. These panels will be articulated with an arrangement of horizontal
chamfer strips to provide an aesthetically pleasing pattern around the entire
building. All vertical joints will also be chamfered.


3-6    Tilt panels shall be 9.25” thick with 4,000 psi concrete and reinforcing
in accordance with the baseline structural design.


3-7    Two (2) drive-in ramps with retaining wall on one side will be provided.


3-8    Galvanized metal stairs with handrails at the dock exit doors will be
provided.


Division 4 – Masonry


4-1    Masonry walls, 16’ –0’ @ electrical and mechanical rooms.
Division 5 – Metals


5-1    A structural steel frame consisting of steel columns, open web joists,
open trusses and white metal roofing deck will be provided throughout the
building. Bay size is based on a 54’ x 54’ grid. Clear height is 36’-0”. Speed
Bays shall be 60’0” deep. Structural bracing and expansion joints will be
provided as required.


5-2    Miscellaneous metals such as track guards and pit angles will be provided
at each loading door.


5-3    A ship ladder will be provided for access to the roof and bollards will
be provided at the sprinkler risers, sprinkler test drains, and electrical
panels.


Division 6 – Wood & Plastic
6-1    Roof carpentry will include FSC Certified treated wood-blocking at the
gutters and around all roof penetrations. Stainless steel anchors will be used
to avoid corrosion.


6-2    Plywood backing sheets will be provided for all utility backing panels.


Division 7 – Thermal & Moisture Protection
7-1    The roofing system will be a Firestone fully adhered, reinforced .60-mil
EPDM (Elastomeric Membrane) with all necessary accessories, flashings, adhesives
and mastics. Roof to meet FM Global 1-90 requirements.


7-2    Insulation of the roof will be 3.25” polyisocyanurate rigid insulation
with an R factor of 20.1 to meet current energy codes.


7-3    The roofing system will have a “Red-Shield” 15-year labor and 20-year
“membrane” warranty.


7-4    Install 24 gauge Kynar finished 10” gutter system with 8”x8” Kynar
finished downspouts.

F-3



--------------------------------------------------------------------------------






7-5
Two full width expansion joints are included (1,100 total LF).

7-6    Roof hatch will be provided.


7-7    All joints between the concrete tilt-wall panels will be caulked on the
exterior as well as the interior surfaces and will have a backer rod inside the
joint.


7-8    Thermax (or similar) perimeter wall insulation to meet the current energy
codes is included in the base bid.


Division 8 – Doors & Windows
8-1    An insulated aluminum glass entry system, consisting of double doors with
a transom, will be provided at the building office entrance. The aluminum
framing system will receive a clear aluminum finish and the glazing will be
tinted. Assume two (2) main office entrances with a pair of 3’0” x 7’0” medium
stile aluminum doors with 10” bottom rails with 1” tinted insulated glass.


8-2    Insulated hollow metal doors (18 each) set in hollow metal frames will be
provided at all exterior locations. Include transom windows above.


8-3    Eighty (80) 9’ x 10’ manual overhead steel doors will be provided. All
overhead doors will be 24-gauge steel front and back panels mounted on a full 2”
vertical track, insulated (R value of 17), and will include two lites and
weather seal.


8-4    Two (2) 12’ x 14’ overhead steel doors will be provided for drive-in
access. Doors will be 24 gauge front and back panels, insulated (R value of 17),
chain hoist, 2” vertical track with two lites and weather seal.


8-5    All egress doors will receive commercial grade hardware and be ADA
compliant.


8-6    8’-4” x 8’-4” aluminum and glass window units will be provided at the
perimeter walls of the office area, with two intermediate vertical and two
intermediate horizontal mullions shall be included, QTY of 12.


8-7    5’ x 5’ clerestory windows in tilt walls will be provided, QTY of 80
(location above dock positions)


Division 9 – Finishes
9-1    Exterior tilt-up walls:


A.
Surface Preparation: Power wash entire area to remove debris, dirt and all

contaminants that could impair adhesion.
B.
Painting:



1st Coat:
Apply one (1) coat Modac Smooth Waterproofer Smooth, applied at a rate of 60-80
s.f. per gallon.

2nd Coat:
Apply one (1) coat Conflex Medium Texture, applied at a rate of 70-90 s.f. per
gallon.

Colors to be selected.

F-4



--------------------------------------------------------------------------------






C.
Patching Material:    Concrete Based Patching Compound (Knife Grade,

Textured White)


9-2    Paint all bollards, exterior railings and hollow metal doors and frames.


Division 10 – Specialties
10-2    Fire extinguishers (60 each) will be provided as required by code.
Division 11 – Equipment
11-1    Eighty (80) 45,000 lb. 7’ x 8’ (Rite Hite Genisys ML987 or McGuire MP
7845) mechanical dock levelers with weather seals will be provided at the
overhead doors.


11-2    Eighty (80) truck dock bumpers, dock seals, and dock lights will be
provided at all overhead doors (except the drive-in bays). Dock seals will be
constructed with 40 oz. vinyl with 40 oz. hypalon armor pleats with 8” exposure,
and will have fully adjustable head curtains.


Division 12 – Furnishings


Not applicable.


Division 13 – Special Construction


Not applicable.


Division 14 – Conveying Systems


Not applicable.


Division 15 – Mechanical


Plumbing


15-1    Water main will be flanged into the mechanical room 1’0” AFF by the site
contractor and as coordinated with Fire Protection vendor.


15-2    A double-check/backflow preventor will be provided on the domestic water
main and fire main. Equipment will comply with local Water Authority.


15-3    Sanitary and water line to be provided for offices, running the full
length of the building in the base plumbing proposal. Sanitary to be installed
in an “H” style pattern. Sanitary lines will be 6” PVC. Water lines to be 3”
insulated stainless steel piping loop. Work includes backflow preventer, floor
drain and 40 cleanouts.

F-5



--------------------------------------------------------------------------------






15-4    Domestic hose bibs provided on each side of building, QTY of 4.


15-5    Downspouts will be provided on the building connected to the underground
stormwater system. Also, tie-in outside sprinkler pipes to storm water piping.


HVAC


15-6    Eight (8) direct gas-fired unit heaters (rooftop-mounted, Cambridge
S1200) will be provided in the warehouse areas to provide 50° measured 5’ from
the floor at zero degrees temperature outside. The units will have a temperature
averaging, setback system control. Gas piping to be installed inside the
building and not on the roof. The units will also include the following:
mounting curbs, rain hoods, discharge duct, directional elbows, integral
–non-fused disconnect switches, remote control stations and remote space
sensors.


Fire Protection


15-7    Closed loop ESFR sprinkler system with K-22 heads throughout the entire
facility, with a fire pump and auxiliary jockey pump to maintain flow and
pressure. System will comply with new FM Global guidelines for sprinkler systems
in storage facilities.


15-8    The sprinkler system will extend through the entire warehouse and
incidental office areas and be equipped with required check valves, risers, flow
switches, valve tampers and fire department connections.


15-9    Sprinkler system is based on adequate water supply being available from
the municipality. No separate fire tank is included. If sprinkler system
utilizes a fire pump, and we have included hose stations one (1) per every
10,000 s.f. of floor space, taking the connections off the system where the hose
station is located (80 locations included).


15-10    Include a 10” DIP fire loop around the exterior of the building.


Division 16 – Electrical


16-1    The building will have one (1) 3,000-amp, 480/277 volt, three-phase
service. Electric layout for two (2) tenants and one (1) house meter.


16-2    Power and control wiring for HVAC equipment will be provided.


16-3    Exit and emergency lights will be installed per building code. Emergency
lighting on columns is included.


16-4    T-5 HO fluorescent lighting fixtures with motion sensors will be
provided in the warehouse areas and will be coordinated with the sprinkler
system. The lighting layout will provide an average of 30 FC, 3’ off the floor
prior to racking installation and 35 FC at the column bay adjacent to the
loading docks. These fixtures will be installed using a 5’ cord, plug and
receptacle arrangement to allow adjustment.


16-5    A fire alarm system will be provided per code and LPT specifications.
Simplex Grinnell is basis of design for proposal.



F-6



--------------------------------------------------------------------------------




16-6    Eighty (80) dock lights (FL40P) will be provided at dock doors with
lamps. Dedicated dock lighting receptacles are included.


16-7    Power for fire pump, sprinkler and electrical room connections are
included.


16-8    Site lighting will consist of LED wall pack and pole lighting fixtures
as required.


Division 17 – Design


17-1    Architectural and structural engineering services required of the
Design-Builder hereunder will be provided by appropriately registered design
professionals under agreements with the Design-Builder. Mechanical, electrical,
plumbing and fire protection engineering services will be provided by
appropriately registered design professionals employed by or under agreements
with the Subcontractors responsible for applicable portions of the Project. The
delegation of such duties by the Design-Builder to such design professionals
shall not relieve the Design-Builder of its full responsibility and liability
for the design and construction of the Project as provided in the Contract
Documents.
17-2    Structural design data:
Roof Load
Live load    25 lbs./ft.
Roof and deck    8 lbs./ft.
Mechanical allowance    6 lbs./ft.
Bar joists    3 lbs./ft.


Total to joist    42 lbs./ft.
Beams or joist girders    3 lbs./ft.


Total to beams or joist girders    44 lbs./ft.
Basic Design Wind Load 70 mph Exposure C


Allowable Soil Bearing – 4,000 lbs./ft. Modulus of subgrade reaction – K-100 pci
Seismic Zone – 1 (or per local code) Clear Height
Finish floor to joist girders – 36’-0” measured at the first bay from outside
wall.


Building Floor Area
Slab on grade – 800,000 square feet



F-7



--------------------------------------------------------------------------------













F-8



--------------------------------------------------------------------------------




EXHIBIT “G”
TENANT IMPROVEMENT PLANS
[exhibitg.jpg]
Additional plans to be added to this section through the Tenant review and
approval and permitting process.



G-1



--------------------------------------------------------------------------------




EXHIBIT “H”
TENANT IMPROVEMENT SPECIFICATIONS
Item
Description
1
Landlord will add 2 drive in doors on north side of building.
2
Modifications to the Base building loading dock specifications (including but
not limited to: relocation of docks to the North wall (75); upgrades to dock
equipment; Trailer restraints on all dock doors; loading lamps; etc…)
3
Landlord will paint all interior tilt-up walls white with a water base, acrylic,
latex "semi-gloss" finish.
4
Landlord will complete floor striping of racking and aisle locations throughout
the building.
5
Landlord will provide Security and IT infrastructure.
6
Landlord will construct a Guard Shack on premises.
7
Landlord will install an 8' high perimeter chain link fence surrounding the
truck court.
8
Landlord will provide (2) motorized / powered truck access gates.
9
Landlord will complete floor sealing and fill all field floor joints with MM80.
All column base and perimeter wall-to-floor joints shall be caulked with an
elastic or semi-elastic caulking material.
10
Landlord will install Power distribution and connection for forklift battery
chargers.
11
Landlord will provide active ventilation to the warehouse in excess of the Base
Building Specifications
12
Landlord will install a Building Management System to control building
ventilation.
13
Landlord will install Large Diameter Fans in warehouse.
14
Landlord will provide warehouse cooling and air destratification in addition to
ventilation provided above.
15
Landlord will provide additional power (utility service/transformer).
16
Landlord will provide additional power distribution to workstations and MHE in
the warehouse.
17
Landlord will install exterior LED lighting and provide necessary FC
requirements for proposed parking layout.
18
Landlord shall provide a Floor Scrubber Clean-out connected to the domestic
sanitary sewer system.
19
Landlord will construct office area, breakroom and restroom facilities.
20
Landlord to provide a fenced exterior employee smoking / break area with
protective weather awning.
21
Landlord to provide (887) Car Parking Spaces (including striping, and code
required landscaping and lighting).






H-1



--------------------------------------------------------------------------------




EXHIBIT “I”
MANUFACTURER’S WARRANTIES






1.
A one year general construction warranty is included to cover all materials,
equipment and workmanship on all aspects of the base building construction from
the date of shell substantial completion.



Manufacturer and Subcontractors guaranties and warranties shall be concurrent
with that of the Developer from the date of Certificate of Occupancy


2.
Provide the following warranties on this project from the applicable
manufacturer or supplier:

a.
Caulking: 1 year for material and workmanship.

b.
Roof: Roofing work will be warranted by the manufacturer for 15 years on labor
and material.  

c.
HVAC: 1 year for material and workmanship

d.
Plumbing: 1 Year for material and workmanship

e.
Lighting: 90 Days on Lamps and Ballast

f.
Electric: 1 Year on all electrical installations

g.
Dock Levelers: 1 year for material and workmanship

h.
Fire Protection: 1 year for material and workmanship.

i.
Landscaping and tree stock: 1 year for material and installation






I-1



--------------------------------------------------------------------------------




EXHIBIT “J”
SERVICE LEVEL FEES


This Lease will operate as a Service Level 3




Overview and Cost:


 
Description
Annual $ per SF
Service Level 1 (SL1)
Single Tenant/Tenant Performing (Hands-off model)
$0.03
Service Level 2 (SL2)
Single Tenant/LL Performing Base Package
$0.07
Service Level 3 (SL3)
Standard Service Package
$0.09
Service Level 4 (SL4)
Enhanced Service Package
$0.12







Descriptions:
SL1: Services where Tenant desires to self-perform all repair and maintenance
obligations. (Single-Tenant Only)
SL2: Services where Tenant desires to self-perform all repair and maintenance
obligations, except Roof R&M and Base Building Fire/Life Safety
R&M/Testing/Inspections. (Single-Tenant Only)
SL3: Services where Tenant maintains elements inside the Premises and/or
exclusively serving the Premises and LL maintains exterior & common area
elements of the building. (Single-Tenant or Multi-Tenant)
SL4: Services where LL assumes additional responsibility to maintain certain
interior elements that serve the Tenant's Premises. (Single-Tenant or
Multi-Tenant)






J-1



--------------------------------------------------------------------------------




[libertybethlehem10eme_image4.gif]

J-2



--------------------------------------------------------------------------------




EXHIBIT “K”
POST SUBSTANTIAL COMPLETION WORK


1.    scope elements and specifications relating to the electrical service to
the Building
2.    items to be installed in conjunction with or following the installation of
the Tenant’s trade fixtures (racking, conveyors, mezzanines, forklift equipment,
etc…): nominally to include lights, sprinklers and electrical (distribution
panels, transformers, circuits and power “drops”)



K-1

